Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 1 of 111




                      Exhibit A
       Traffic Stops Analysis Report and Supplemental Appendices
                     January 2020-December 2020
      Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 2 of 111




MARICOPA COUNTY SHERIFF’S OFFICE
Traffic Stops Analysis Report
January 2020-December 2020
Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 3 of 111




  This document contains the best opinion of CNA at the time of issue.

  CNA Analysis Team:

  Zoë Thorkildsen, Project Director; Bridgette Bryson, Deputy Project Director; Jennifer Lafferty,
  Analyst; Benjamin Carleton, Analyst; Brittany Cunningham, Analyst; James R. Coldren, Jr., Advisor;
  Hildy Saizow, Advisor


  Suggested citation:
  Thorkildsen, Z., Bryson, B., Carleton, B., & Lafferty, J. (2021). Maricopa County Sheriff’s Office
  Traffic Stops Analysis Report: January 2020–December 2020. Phoenix, AZ: Maricopa County
  Sheriff’s Office.



  Distribution

  Distribution unlimited.
                                                                                     June 2021
              Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 4 of 111




TABLE OF CONTENTS
 Executive Summary ........................................................................................................... 1
 Introduction ....................................................................................................................... 3
 Background .................................................................................................................................................................................3
 Purpose of traffic stop analyses .......................................................................................................................................... 3
 Organization of this report....................................................................................................................................................5

 Approach ............................................................................................................................ 7
 Overview of data and variables ........................................................................................................................................... 7
 Methodology ..............................................................................................................................................................................9
 Considerations and limitations ......................................................................................................................................... 11

 Findings ............................................................................................................................. 12
 Descriptive statistics.............................................................................................................................................................. 12
 Comparative analysis ............................................................................................................................................................ 19

 Conclusion ........................................................................................................................ 24
 Appendix A. References ................................................................................................ 29
 Appendix B. Acronyms .................................................................................................. 33




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                                                                   i
             Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 5 of 111




   FIGURES
   Figure 1. Stops by post-stop perceived driver race ........................................................................................ 13
   Figure 2. Stops by post-stop perceived driver sex .......................................................................................... 13
   Figure 3. Stops by month, January 2020–December 2020 ........................................................................... 14
   Figure 4. Stops by time of day ................................................................................................................................ 14
   Figure 5. Stop lengths, in minutes ......................................................................................................................... 15
   Figure 6. Traffic stop contact conclusions .......................................................................................................... 16
   Figure 7. Traffic stop classifications ....................................................................................................................... 17
   Figure 8. Searches ........................................................................................................................................................ 17
   Figure 9. Seizures during non-incidental searches .......................................................................................... 18
   Figure 10. Arrests during traffic stops .................................................................................................................. 18
   Figure 11. Deputy traffic stop count (number of stops over the 12-month period) .......................... 19
   Figure 12. Difference in average length of traffic stop by race/ethnicity (compared to White
   drivers).............................................................................................................................................................................. 25
   Figure 13. Difference in citation rate by race/ethnicity (compared to White drivers) ....................... 26
   Figure 14. Difference in search rates by race/ethnicity (compared to White drivers)........................ 26
   Figure 15. Difference in arrest rates by race/ethnicity (compared to White drivers) ......................... 27




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                                                                 ii
             Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 6 of 111




   TABLES
   Table 1. Extended stop reasons .............................................................................................................................. 15
   Table 2. Stops conducted during special assignments .................................................................................. 15
   Table 3. Propensity score matching results for stop length ........................................................................ 20
   Table 4. Propensity score matching results for stop length, controlling for extended stop
   indicators ......................................................................................................................................................................... 21
   Table 5. Propensity score matching results for stop length, including extended stop indicators as
   matching variables....................................................................................................................................................... 21
   Table 6. Propensity score matching results for stop length, including only stops noted as
   extended .......................................................................................................................................................................... 21
   Table 7. Propensity score matching results for stop length, including only stops not noted as
   extended .......................................................................................................................................................................... 21
   Table 8. Propensity score matching results for citations .............................................................................. 22
   Table 9. Propensity score matching results for searches .............................................................................. 22
   Table 10. Propensity score matching results for arrests................................................................................ 23
   Table 11. Seizures during non-incidental searches by race of driver ....................................................... 23
   Table 12. Comparison of statistical significance and differences across TSARs ................................... 24




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                                                               iii
        Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 7 of 111




                                   This page intentionally blank.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                iv
           Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 8 of 111




EXECUTIVE SUMMARY                                       1




The Maricopa County Sheriff’s Office (MCSO), established in 1871, serves and protects the unincorporated areas of
Maricopa County, Arizona, and several cities to which the office provides law enforcement services on a
contractual basis. Since 2014, the MCSO has worked towards achieving compliance with a federal court order
requiring the MCSO to stop its immigration enforcement and refrain from using Hispanic ancestry as a factor in
making law enforcement decisions. The MCSO currently operates under two related court orders, respectively
titled the First Order and Second Order. As a feature of the First Order, the MCSO must conduct organizational-
and individual-level analyses of patrol activity to determine whether racial disparities exist in MCSO traffic stops
and outcomes. In November 2016, Paul Penzone was elected as Maricopa County Sheriff and took office in
January 2017. In 2018, the MCSO contracted with the CNA Institute for Public Research to analyze patrol activity
on an annual and monthly basis and support the development of quarterly reports on special topics related to
traffic stops. This report examines patterns of patrol activity within the MCSO; it does not analyze or identify
individual deputies. The analysis in this report includes traffic stops made by MCSO deputies from the start of
January 2020 through the end of December 2020. The MCSO expects to use this report to understand patrol
activity in the office and as a foundation to inform potential interventions, initiatives, and new or revised policies.
This work will take place in conjunction with the appointed Monitoring Team and Parties to the Court Orders
(namely the Department of Justice and American Civil Liberties Union).
The MCSO uses its Traffic and Criminal Software (TraCS) data system to capture data in the field from traffic stops.
Of the 209 variables available through TraCS (which include deprecated legacy variables), we used a subset to
analyze racial disparities in stop outcomes and construct data using variables from TraCS and appending data
from other MCSO systems. To accurately estimate the differential outcomes from traffic stops based on the race of
the driver, we used two statistical approaches across the five relevant outcome variables (stop length, search rates,
citation rates, arrest rates, and seizure rates). To analyze the stop length, searches, citations versus warnings, and
arrests, we used propensity score matching. Propensity score matching is a quasi-experimental method of
statistical comparison that identifies the most similar events in a condition of interest—in this case, Hispanic,
Black, or all racial and ethnic minority drivers 2 compared to White drivers—using a propensity score. To analyze
seizure rates during searches, we used chi-square testing, which examines whether the racial distribution of
searches that result in seizures is different from the racial distribution of searches that do not result in seizures.
Over the 12-month period from January 2020 to December 2020, MCSO deputies performed 20,281 traffic stops.
Rates of traffic stops exhibited a downward trend from January through April 2020, with a stable rate from May
through December 2020. There was a decrease of about 14 percent in stops during 2020 compared to 2019. This
decrease can likely be attributed, at least in part, to the effects of COVID-19 on law enforcement activity during
2020. Within the 20,281 traffic stops, deputies perceived 67 percent of drivers as White, 23 percent as Hispanic,
and 7 percent as Black. The remaining 3 percent of stops involved other minorities (Asian and Native American).
The drivers stopped were 62 percent male and 38 percent female. In the dataset, approximately 85 percent of the


1 Much of the material in this section is identical to the executive summary from the Maricopa County Sheriff’s Office
Traffic Stops Analysis Report: January 2019–December 2019.
2 The “all minority drivers” analysis includes Hispanic, Black, Asian, and Native American drivers, compared with White

drivers.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                            1|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 9 of 111




stops that deputies made ranged from 5 to 19 minutes. Approximately 47 percent of stops ended with a citation,
52 percent ended with a warning, and 4 percent ended with an arrest. Just over 1 percent of stops resulted in a
driver or vehicle search that was a discretionary decision by the deputy. The seizure rate during non-incidental
searches of drivers was 17 percent, and the seizure rate during non-incidental vehicle searches was 51 percent.
The MCSO and CNA’s analysis team conclude that there is evidence of disparate outcomes by driver race in traffic
stops on most stop outcomes. This finding is consistent with past studies of traffic stop outcomes in other
agencies (as noted in this report’s introduction), as well as previous court-ordered traffic stop analyses within the
MCSO. Stops involving Hispanic drivers were more likely to be longer and to result in a citation, arrest, or search
than stops involving White drivers. Stops involving Black drivers were not more or less likely to be longer or to
end in a citation, search or arrest than stops involving White drivers. Similar to stops involving Hispanic drivers,
stops of all racial and ethnic minorities were more likely to be longer and result in a citation, arrest, or a search
than stops involving White drivers. These disparities represent potential indicia of bias as described in the Court
Order; as a result of these analyses, the MCSO will take reasonable steps to investigate and monitor this situation
and, when necessary, shall implement interventions. These results are generally consistent with those from the
most recent annual report, Maricopa County Sheriff’s Office Traffic Stops Analysis Report: January 2019–December
2019, particularly for analyses involving Hispanic drivers. For additional discussion of findings from this and
previous annual reports, please refer to the Conclusion section.
The MCSO and the CNA analysis team worked collaboratively to collate the data for this analysis, address missing
values and other data irregularities, analyze traffic stops outcomes, and develop the Maricopa County Sheriff’s
Office Traffic Stops Analysis Report: January 2020–December 2020. The MCSO had primary responsibility for
collating data and adjudicating missing values and data irregularities, as well as reviewing the annual report. The
CNA analysis team had primary responsibility for developing and executing the analytical plan and authoring the
annual report. The MCSO then had primary responsibility for drawing conclusions from the analytical results.
The MCSO will use this report to better understand its traffic stop activity and better serve the residents of
Maricopa County. The MCSO and CNA will continue to work closely to analyze traffic stop activity by MCSO
deputies, including developing additional annual analysis reports, monthly analysis reports focused on individual
deputies, and quarterly reports on special topics as determined by the MCSO, CNA, and the Monitoring Team in
consultation with the Parties.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                   2|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 10 of 111




INTRODUCTION                             3



Background
The Maricopa County Sheriff’s Office (MCSO), established in 1871, serves and protects the unincorporated areas of
Maricopa County and several cities to which the office provides law enforcement services on a contractual basis. In
2016, the residents of Maricopa County elected Sheriff Paul Penzone to lead the office, which includes more than
3,000 employees and provides enforcement and detention services to the more than four million residents of
Maricopa County. The MCSO operates the Fourth Avenue, Durango, Estrella, Lower Buckeye, and Towers jails; the
Intake, Transfer, and Release facility; and smaller temporary holding facilities in district substations. The MCSO
provides patrol and investigative operations for the seven patrol districts of the county, which include an array of
businesses, residents, and communities. Additionally, the MCSO operates specialized units and teams, such as
narcotics investigations, the animal crimes unit, canine teams, and tactical operations.
Since 2014, the MCSO has worked towards achieving compliance with a federal court order entered in 2013,
requiring the MCSO to stop its immigration enforcement and refrain from using Hispanic ancestry as a factor in
making law enforcement decisions. In Manuel de Jesus Ortega Melendres v. Arpaio (now Manuel de Jesus Ortega
Melendres v. Penzone), a federal judge found that the MCSO violated the rights of Latinos in Maricopa County
through racial profiling and a policy of unconstitutionally stopping persons without reasonable suspicion of
criminal activity, in violation of their Fourth and Fourteenth Amendment rights. In 2013, Judge G. Snow of US
District Court, Arizona, issued the First Supplemental Court Order (First Order) to the Maricopa County Sheriff’s
Office to address the pattern of disparate treatment of Hispanic community members in Maricopa County. The
First Order established actions required for the MCSO to attain compliance, including introducing new analysis,
training, and policies and appointing an independent monitor. 4 As a feature of the First Order, the MCSO must
conduct organizational- and individual-level analyses of patrol activity to investigate racial disparities in traffic
stop outcomes. In 2018, the MCSO contracted the CNA Institute for Public Research to analyze patrol activity on
an annual and monthly basis and produce quarterly reports on special topics related to traffic stops.
This report directly responds to the First Order requirement to analyze the MCSO traffic stop activity to determine
whether disparate outcomes exist by race of driver. This approach relies on propensity score matching to compare
stops that had similar characteristics other than the race of the driver. This report examines patterns of patrol
activity within the MCSO; it does not analyze or identify individual deputies. The MCSO expects to use this report
as a knowledge base of traffic stop activity in the organization and as a guide for potential interventions,
initiatives, and new policies in conjunction with the Monitoring Team and Parties.

Purpose of traffic stop analyses
Analyses of patrol activity are increasingly common across US law enforcement agencies. Law enforcement
agencies face heavy scrutiny by the public and the media for concerns of bias and disparate outcomes by race in
interactions between the police and community members. The interactions under scrutiny cover a wide variety of


3 Much of the material in this section is identical to the introduction from the Maricopa County Sheriff’s Office Traffic
Stops Analysis Report: January 2019–December 2019.
4 In 2016, the court issued the Second Supplemental Court Order (Second Order), establishing additional oversight

and reforms for the MCSO. The Second Order does not include actions or requirements related to traffic stops.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                              3|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 11 of 111




activities, including officer-involved shootings, use of force, searches, and traffic stops (see, for example, Correll et
al. 2007; Fridell & Lim 2017; Fryer 2016; Ridgeway 2006; Ritter 2017). Although most law enforcement officers do
not intentionally practice biased policing, they may exhibit behaviors that appear biased or that result from
implicit bias (Marsh 2009; Nix et al. 2017; Spencer, Charbonneau, & Glaser 2016). Even though law enforcement
strives for fair treatment, officers may unconsciously treat community members differently (Hall, Hall, & Perry
2016; Helfers 2016; Stroshine & Dunham 2008).
Implicit bias refers to attitudes or stereotypes that unconsciously affect understanding, actions, and decisions
(Staats, Capatoso, Wright, & Contractor 2015). In contrast to implicit bias, explicit bias refers to conscious attitudes
and beliefs about a person or group (James 2018), such as prejudice.
Implicit bias occurs and affects all individuals without their awareness or intentional control (Staats et al. 2015). An
officer’s implicit biases may affect his or her interactions with a driver when making a traffic stop and may affect
stop outcomes on an individual level. This issue persists beyond the scope of law enforcement agencies—all
people possess implicit biases, and implicit biases occur naturally on a subconscious level (Staats et al. 2015).
Awareness of implicit bias gives law enforcement agencies the opportunity to work with organizations and
researchers on methods and training to reduce implicit bias and its effects. Researchers can develop methods to
identify officers who need implicit bias or other training through quantitative analysis of disparate outcomes.
Over time, methods for identifying evidence of disparate outcomes have evolved. Early research on bias in
policing and disparate outcomes relied primarily on correlational and simple comparative methods (Gaines 2006;
Novak 2004; Persico & Todd 2006; Rodriguez et al. 2015; Smith & Petrocelli 2001). Researchers now use methods
such as propensity score matching and weighting to analyze traffic stops and other law enforcement activity
outcomes for evidence of racial disparity (Riley et al. 2005; Ridgeway 2006; Tillyer et al. 2010). Methods for
assessing disparate outcomes have also evolved to incorporate measures beyond stop rates, focusing on stop
outcomes such as citations and searches (Fridell 2004; Fridell 2005; Tillyer et al. 2010). Researchers also use more
sophisticated benchmarks, moving away from population as an external benchmark for assessing disparate
outcomes (Grogger & Ridgeway 2006; Lange, Johnson, & Voas 2007).
Understanding the expectations and limitations of quantitative analysis for investigating implicit bias is important.
Research on traffic stops includes both pre-stop and post-stop analysis. Pre-stop analysis studies whether the race
of the driver affects stop rates; post-stop analysis studies whether the race of the driver affects the outcome of a
stop. The different limitations of these two analyses illustrate the difficulties of traffic stop analysis. A pre-stop
analysis requires estimating the local driving population, which is a complex problem. Using census data is
imprecise, since it includes non-drivers and may not accurately reflect the driving population or the racial
distribution of drivers who violate traffic laws (McMahon, Garner, Davis, & Kraus 2002; Tregle, Nix, & Alpert 2019).
Other methods for estimating the racial distribution of the driving population, such as observing and recording
the race of drivers in a given jurisdiction over time or using driver license race data, can be cost-prohibitive or
infeasible because of data unavailability (Fridell 2004; Tillyer et al. 2010).
Conducting post-stop analysis mitigates some of these issues because the population under study is contained
within the traffic stop data and does not need to be estimated (Withrow, Dailey, & Jackson 2008; Ridgeway &
MacDonald 2010). Despite improvements in analytical methods, correct and in-depth traffic stop data from
agencies are still necessary to accurately measure disparate outcomes; the absence of adequate data can limit the
scope and effectiveness of the results. Some agencies track data for their traffic stops meticulously, while other




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                       4|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 12 of 111




agencies may track only limited information, such as when a stop occurred, the driver’s race, and limited stop
outcomes, or they may store data about traffic stops across data systems that cannot be readily linked.
Based in part on the limitations of traffic stop analysis, the presence of disparate outcomes does not necessarily
indicate the presence of bias. Practitioners and consumers of bias research should understand that disparate
outcomes do not definitively indicate bias (Fridell 2004; Simoiu, Corbett-Davies, & Goel 2017). Quantitative
analysis cannot capture all the possible reasons that could explain the disparate outcomes. Even with these
limitations, the results from statistical analysis can provide better insight into policing practices in an agency and
serve as a useful system for identifying disparate outcomes for the agency to address. Such a system provides
agencies with a tool to review officer traffic stop conduct and determine the necessary actions, if any, for officers
and agencies as a whole.
A greater number of law enforcement agencies now analyze their traffic stop data internally or in partnership with
researchers and analysts. The majority of analyses conducted to date find racial disparity in traffic stop outcomes.
Tillyer et al. (2010) states, “Analyses of these data demonstrate a relatively consistent trend of racial/ethnic
disparities in vehicle stops and vehicle outcomes.” The majority of existing studies have shown evidence of racially
disparate rates of stops or outcomes of patrol activity in law enforcement agencies (Norris, Fielding, Kemp, &
Fielding 1992; Smith & Petrocelli 2001; Engel & Calnon 2004; Novak 2004; Rojek, Rosenfeld, & Decker 2004;
Gaines 2006; Weiss & Rosenbaum 2006; Gelman, Fagan, & Kiss 2012; Rosenfeld, Rojek, & Decker 2012; Tillyer &
Engel 2013; Baumgartner, Epp, & Shoub 2018; Ariel & Tankebe 2018; Rodriguez, Richardson, Thorkildsen et al.
2019; Hannon, Neal, & Gustafson 2020; Pierson, Simoiu, Overgoor, Corbett-Davies, Ramachandran, Phillips, &
Goel 2020; Vito, Griffin, Vito, & Higgins 2020). A few studies have documented findings of no racial disparity in
traffic stop outcomes (Groggery & Ridgeway 2006; Higgins, Vito, Grossi & Vito 2012; Taniguchi et al. 2016;
McCabe, Kaminski, & Boehme 2020; Zhang & Zhang 2021). The balance of the evidence suggests that disparate
outcomes during traffic stop activity is common in law enforcement agencies in the United States; however, the
prevalence of the problem does not imply that agencies should not pragmatically and proactively address
disparate outcomes by promoting anti-bias policy, training, and practices.
Researchers have analyzed patrol activity in many ways. Recently, the Stanford Computational Policy Lab (Pierson
et al. 2019) compiled a dataset of 100 million traffic stops from municipal and state agencies. To date, this project
is the largest traffic stop study to investigate racial disparities in outcomes. The study used a “veil of darkness”
method to compare stop rates by race in situations in which officers presumably could see the race of the driver
versus those (in conditions of darkness) in which officers presumably could not. The study found evidence of
disparate outcomes in traffic stops across the compiled agencies when controlling for time of day. Several law
enforcement agencies have taken on the task of analyzing their patrol activity data and developing a plan to
reduce racial disparities, including the Cincinnati Police Department (Ridgeway 2009), Durham Police Department
(Taniguchi et al. 2016), Minneapolis Police Department (Ritter & Bael 2005), and New York Police Department
(Ridgeway 2007).
Overall, the use of statistical analysis for identifying racial disparities in traffic stops is increasingly crucial, and
previous analyses indicate that disparities exist across the nation.

Organization of this report
This report is organized into four sections: introduction, approach, findings, and conclusion. The approach section
explains the MCSO and CNA’s methods for analyzing traffic stop outcomes and developing this report. The




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                              5|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 13 of 111




findings section details results of the traffic stop analysis on the selected outcomes. Finally, the conclusion section
reviews the significance of the analytical findings and discusses future analyses that the MCSO and CNA will
conduct in response to the First Order. The appendices provide a reference list and list of abbreviations.
Additionally, we provide supplemental appendices to this report in a separate companion document, including
supporting data tables, alternate propensity score matching models, and analytical support and robustness
checks. Law enforcement researchers and analytical practitioners looking to implement similar studies in other
agencies will likely find these appendices of interest.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                     6|
           Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 14 of 111




APPROACH
In this section, we discuss the data, variables, and methodology we used in the traffic stops analysis. We begin by
describing the MCSO Traffic and Criminal Software (TraCS) data system, defining the variables used in the analysis,
and describing the data cleaning process prior to analysis. We then discuss the propensity score matching
approach we used to assess racial disparity in the length of stops, searches, citations, and arrests, as well as the chi-
square analysis we used to assess racial disparity in seizure rates. We discuss the alternate specifications we used
for the propensity score matching analyses. We close by noting specific considerations for interpreting the
findings from this analysis, as well as limitations of the approach.

Overview of data and variables
The MCSO uses TraCS to capture data from the field about traffic stops. TraCS is a data collection, records
management, and reporting software for public safety professionals. Deputies use TraCS to document aspects of
traffic stops, including driver and vehicle characteristics and activities that occur during the stop. TraCS captures
the start time, end time, and geolocation for the traffic stop. 5 The system also requires the deputy to enter
variables such as the perceived race of the driver, 6 the contact conclusion, and search and seizure information.
TraCS also includes data fields capturing information about technical issues or language barriers, and it includes a
comment field for deputies to input additional information. 7 After the deputy fills out the event in TraCS, the
system forwards entries for supervisory review and, if necessary, revision. Of the 209 variables available through
TraCS (including deprecated legacy variables), we used a subset to analyze racial disparities in stop outcomes, as
well as construct and append data using variables present in TraCS and other MCSO systems. Here, we briefly
describe the variables we used in the analysis and those constructed by the analysis team. For all categorical
variables coded into a single variable (such as stop classification or perceived race of the driver), we constructed
indicator variables for each category.
Data about the stop. We used the stop date, stop start time, and stop end time variables to develop descriptive
information about stops conducted by the MCSO. We also used the start time and end time to construct the stop
length variable, which codes how long a stop lasted in minutes from reported start to finish. We also used stop
time to construct an indicator variable capturing stops occurring between 8:00 p.m. and 8:00 a.m. as a proxy for
time of day used as a matching variable. 8,9 Stop classification summarizes the reason for the stop, per the Arizona
Revised Statutes (ARS), classified into four categories: criminal, civil traffic, criminal traffic, and petty. Deputies can


5 In some patrol areas, particularly within Lake Patrol’s jurisdiction, GPS coverage can be inconsistent. In these cases,
TraCS may not automatically capture the GPS coordinates of the stop. We discuss this issue further in the section on
missing data.
6 Note that Arizona does not collect information about race as part of its driver’s license system; thus, all race

categories within the TraCS data are based on the perception of the deputy who made the stop.
7 A detailed description of the TraCS data collection system and included variables is available in MCSO policy #EB-2,

“Traffic Stop Data Collection,” available publicly on the MCSO website: https://www.mcso.org/about-us/general-
info/mcso-policies.
8 The use of time of day as a matching variable is complicated by the cyclical nature of time variables, in which 23:59

is closer to 00:01 than it is to 23:00, which cannot be readily captured using any continuous variable construction.
9 Note that an error was identified in the calculation of the time of day variable, affecting the previous two annual

reports. This year’s report reflects a correction to the statistical syntax used to classify time of day. See Table 12 for the
corrected analysis for the previous two annual reports.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                   7|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 15 of 111




also indicate whether circumstances beyond their control extended the length of a stop, including technical issues
(e.g., a printer failure), a language barrier, a DUI stop, training, or calling for a tow. We also include a variable
capturing information about the deputy’s assignment (based on call sign), broken out as normal patrol, Lake
Patrol, off-duty assignment, designated traffic stop car, supervisor, and other.
Data about stop outcomes. Stop conclusion data describe the outcome of the stop as a citation, warning, or
incidental contact. TraCS indicates whether a stop included a search of the driver or vehicle (passenger searches
are omitted from this analysis because our focus is on drivers) and whether that search was incident to arrest or
towing. 10 We constructed a variable for analyzing searches that indicates whether a search of the driver or vehicle
took place. For this analysis, we restricted our interest in searches to those that were non-incidental (i.e.,
discretionary) in nature. For example, policy dictates that all individuals be searched prior to arrest detentions and
all vehicles be inventoried prior to tow; searches that occur incident to arrests or tows are not discretionary and
thus were excluded from our analysis of outcomes. Deputies also indicate in TraCS whether a search resulted in
the seizure of contraband.
Data about the driver. We used the post-stop perceived race of the driver, as entered by the deputy, to classify
driver race as Asian, Black, Hispanic, Native American, or White. We also used the post-stop perceived sex of the
driver to create an indicator variable for male drivers (with female drivers and unknown sex drivers collapsed as
the comparison category). We also included the reported license plate of the vehicle the driver was operating,
classifying it as either in-state or out-of-state.
The CNA analysis team appended data not housed in TraCS into our analysis, including information about special
assignments. The MCSO manually compiles data about special assignments by deputy and by date. During the
time frame of this analysis, the only special assignment was a DUI task force. The analysis team also constructed a
deputy traffic stop count variable equal to the number of stops the deputy made over the 12-month period, for
descriptive purposes.

Data verification and missing data
The analysis team reviewed the 2020 TraCS data for data quality (e.g., missing data or out-of-range values) and
verification. We identified missing data in several fields. As noted previously, geolocation data should automatically
be added to each TraCS entry, but it can be missing if the stop was made in an area without sufficient GPS coverage.
The analysis team identified 3 stop data entries with missing latitude and longitude coordinates. The MCSO used the
coded location for these stops to identify the latitude and longitude for all entries. In addition, the MCSO and CNA
identified that 569 latitudes and longitudes had been coded to a default value used when the deputy does not
have connectivity during the stop. The MCSO used the coded address location for these stops, as well, to code
accurate latitude and longitude data.
The analysis team identified additional missing data that the MCSO could not adjudicate or impute. Five stops were
missing data for the vehicle license plate; we omitted these from all comparative analyses, since we used in-state
plate status as a propensity score matching variable. This missing data represent less than 0.1 percent of the overall
data, well below any standard thresholds for concerns about missing data biasing analysis or findings. Supplemental
Appendix 1 describes missing data by variable.


10Note that an error was identified in the calculation of the non-incidental searches of vehicles variable, affecting the
previous two annual reports. This year’s report reflects a correction to the statistical syntax used to define non-
incidental searches of vehicles. See Table 12 for the corrected analysis for the previous two annual reports.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                              8|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 16 of 111




To prepare the final dataset for analysis, in addition to constructing variables as noted above, the analysis team
removed non-traffic stop data, corrected inaccurate stop outcomes, and dropped duplicate stop entries. In the
review of the data, the MCSO identified19 lines of data mistakenly classified as traffic stops (e.g., bicycle stops)
and 45 lines of data in which no enforcement actions took place and the driver was free to go (e.g., stops pre-
empted by priority calls for service). The MCSO also identified 48 stops inaccurately coded as long-forms or field
interviews, and provided corrected stop outcomes for those stops. In addition, TraCS creates duplicate lines to
capture data for multiple contacted passengers; since this analysis focuses solely on drivers, these lines represent
duplicate data. We then identified duplicate entries based on the event number, deputy’s badge number, and
driver’s first name and last name, and we removed all entries identified as duplicates based on these criteria.

Methodology
To most accurately estimate differential outcomes from traffic stops based on the race of the driver, we used two
statistical approaches across the five outcome variables under consideration. To analyze length of stops, searches,
citations versus warnings, and arrests, we used propensity score matching. To analyze seizure rates during
searches, we used chi-square testing. We discuss each of these approaches in more detail below.
Propensity score matching is a quasi-experimental method of statistical comparison. Researchers use quasi-
experimental methods in circumstances in which random assignment (i.e., experimental approaches) are not feasible
or practical; these techniques leverage specific data structure and statistical techniques to approximate experimental
conditions (Shadish, Cook, & Campbell 2002). In this case, propensity score matching matches individual events (i.e.,
traffic stops) with similar events based on their characteristics (listed at the end of this paragraph). Specifically,
propensity score matching identifies the most similar events in or not in a condition of interest (in this case, Hispanic,
Black, or all minority drivers 11) using a propensity score (Rosenbaum & Rubin 1983; Apel & Sweeten 2010). For this
traffic stops analysis, we used a logistic regression in the first stage of propensity score matching to determine the
probability that a stop involved a driver of a particular race (Hispanic, Black, and all minorities). For all analyses, stops
involving White drivers are the comparison conditions. We performed matching analyses using observed
characteristics of the stop—namely whether the stop was conducted as part of a special assignment, the driver’s sex,
the stop longitude and latitude, whether the stop took place between 8:00 a.m. and 8:00 p.m., the stop classification
(operationalized as civil traffic stops versus all others), whether the vehicle had out-of-state plates, whether the
deputy indicated the stop was extended for one of the five reasons discussed above, and the call sign category the
deputy was operating under. In addition, for the length of stop analysis only, we include whether the stop involved
an arrest or a search; both these circumstances necessarily result in longer stops.
After this matching step, we conducted comparisons using the propensity scores to match observations. For the
baseline analysis presented in the main body of this report, we used nearest neighbor matching (in which stops in
the condition of interest are compared by propensity score with the nearest one stop that is not in the condition of
interest). We chose nearest neighbor matching as the baseline case because it is the least susceptible to problems
with achieving common support (Caliendo & Kopeinig 2005), a necessary condition for validating propensity score
matching results. Supplemental Appendix 6 describes common support and results from common support testing in
more detail. To check the robustness of our results, we ran each analysis using radius matching (in which stops in the
condition of interest are compared with all stops within a certain propensity score range that are not in the condition


11The “all minority drivers” analysis includes Hispanic, Black, Asian, and Native American drivers, compared with White
drivers.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                              9|
            Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 17 of 111




of interest) using multiple radii values. Finally, we also used nearest N-neighbor matching (in which stops in the
condition of interest are compared with the nearest N stops by propensity score that are not in the condition of
interest). We also considered matching with and without replacement as a sensitivity check. Supplemental Appendix
6 presents detailed results from the robustness check analyses.
For all analyses, we present findings in terms of the average treatment effect—that is, the average difference of
outcomes between stops in and not in the condition of interest (Rosenfeld, Rojek, & Decker 2012). We report the
average treatment effect, reflecting the difference between outcomes in stops involving Hispanic, Black, or all
minority community members versus White community members. We report the average treatment effect in lieu
of average treatment on the treated, since average treatment on the treated is appropriate when individuals can
choose their assignment into the condition of interest, which is not the case for minority status. For all propensity
score analyses, we conducted standard checks of balance and common support. We summarize these results in
the body of the report and present them in detail in Supplemental Appendix 4.
We analyzed the rate of seizures during searches using a standard chi-square test of homogeneity across mutually
exclusive categories (in this case, race). This test uncovers whether rates of seizures vary significantly across racial
categories. As noted in the literature, different rates of seizures may indicate racial bias, since differences suggest
deputies may use different decision criteria or thresholds prior to searches of minority and non-minority drivers
(Persico & Todd 2006; Ridgeway & MacDonald 2009; Walker 2003; Simoiu et al. 2017). For this analysis, we
considered only searches that were not incident to arrest or towing. We used a standard chi-square analysis with
Pearson’s and likelihood ratio tests (Pearson 1900). We also ran Fisher’s exact test (due to the small number of
stops of Asian and Native American drivers) for comparison purposes.

Alternate specifications
As noted above, we varied the propensity score approach for the propensity score matching analyses to encompass
two matching methods: radius and neighbor. We also varied the parameters used for the radius caliper size and the
number of neighbors matched. Finally, we considered the effect of allowing replacement (i.e., whether an
observation can be used as a match for multiple other observations) for nearest neighbor and radius matching. 12 The
Supplemental Appendices to this report present the results from the alternate specifications.
For the length of stop analysis, we also considered an alternate specification in which we added controls for
extended stop indicators to estimate the average treatment on the treated, as well as a model in which we used
the extended stop indicators as matching variables. We also considered models limited to those stops with and
without the extended stop indicators for comparison purposes. The MCSO has recently completed Traffic Stop
Quarterly Report 3: Extended Stop Indicators and will be examining Long Non-Extended Traffic Stops in an
upcoming quarterly report. Interested readers can find both of these reports on the MCSO Traffic Stop Reports
page. 13 Including control variables in the second stage of the propensity score matching analysis is feasible only
when nearest neighbor matching is used; therefore, we present only findings from that specification for these
alternate specifications.




12   Matching without replacement cannot be feasibly conducted on N-to-1 neighbor matching analyses.
13   The MCSO Traffic Stop Reports page is accessible here: https://www.mcsobio.org/traffic-stop-data.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                     10|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 18 of 111




Considerations and limitations
Propensity score matching represents a substantial improvement over past methods of estimating racial disparity
in law enforcement activities, since it does not rely on the development of imperfect or cost-prohibitive external
benchmark data, and it more precisely estimates the true differences in outcomes when accounting for differences
in circumstance between interactions (e.g., traffic stops). However, the methodology is not without limitations.
First, as noted above, the matching step relies on the estimation of a logistic regression, which requires estimates
to converge over iterative analysis steps. This can limit the inclusion of variables and observations if convergence
is impossible for a given model specification. The model also cannot account for any variable that perfectly
predicts the condition of interest, though this did not occur in any of the estimated models in this analysis.
Finally, as with all statistical techniques to assess outcomes and behavior from law enforcement personnel, the
results from these analyses can uncover only evidence of disparities in outcomes based on race—they cannot
provide insight into the underlying causes of these disparities on their own.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                     11|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 19 of 111




FINDINGS
In this section, we begin by describing the included variables. As part of the descriptive statistics, we present the
rates of traffic stops by race of driver. The analysis team worked closely with the MCSO to assess various options
for external benchmarks to use as a comparison condition for stop rates by race. Most existing or proposed
external benchmarks provide inaccurate estimates of the driving population (census population) or are cost-
prohibitive (collection of data on driver race using observations at intersections). We considered several emerging
practices (comparison of daytime versus nighttime stop rates, use of accident data, comparison of criminal versus
civil traffic stop rates), but we could not implement them using the currently available data from the MCSO.
Therefore, for stop rates, we present descriptive statistics only.
Below, we present the findings from the comparative propensity score matching and chi-square test of
homogeneity. For each stop outcome we analyzed using propensity score matching, we include results from
comparing Hispanic drivers to White drivers, comparing Black drivers to White drivers, and comparing all minority
drivers to White drivers. We did not specifically analyze Asian or Native American drivers because of the relative
sparsity of stops involving drivers of these races. The chi-square analysis includes drivers of all races.

Descriptive statistics
In this section, we describe the data included in this analysis of traffic stops conducted by the MCSO between
January 2020 and December 2020 (a 12-month period). We present the characteristics of the stops themselves,
the characteristics of stop outcomes, and the traffic stop count of the deputies making the stops. Supplemental
Appendix 1 provides a full table of descriptive statistics for each variable.

Driver characteristics
When deputies make a traffic stop, they document their observation of the perceived race of the driver both pre-
and post-stop in TraCS. We omitted analysis of the pre-stop perception of driver race, since this variable takes the
value “unknown” in almost 97 percent of stops. Post-stop, deputies perceived 67 percent of drivers as White, 23
percent as Hispanic, and 7 percent as Black. The remaining 3 percent of stops were of Native American and Asian
drivers.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                   12|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 20 of 111




Figure 1. Stops by post-stop perceived driver race

                                        460                                    1,412
                                       Asian                                   Black
                                        2%                                      7%
                                                                                               4,682
                                                                                              Hispanic
                                                                                                23%




                13,506
                White                                                                         221
                 67%                                                                    Native American
                                                                                              1%



The deputies also enter post-stop perceived sex in TraCS. The drivers stopped were 62 percent male and 38
percent female, plus one stop (less than 1 percent) for which the deputy could not determine the sex of the driver.
Figure 2. Stops by post-stop perceived driver sex
                                                                        1
                                                                     Unknown
                                                                       0%
                                                                                               7,671
                                                                                              Female
                                                                                               38%




               12,609
                Male
                62%




Stop characteristics
Over the 12-month period for this analysis, the MCSO deputies performed 20,281 traffic stops. Traffic stops over
this period exhibited a downward trend from January through April 2020, with a stable rate from May through
December 2020. This overall trend was different from what was observed in late 2018 and throughout 2019, when
a steady upwards trend of stops occurred. There is a decrease of about 14 percent in stops during 2020 compared
to 2019. As noted, the decrease in traffic stops during 2020 can likely be linked to effects of COVID-19 on law




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                    13|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 21 of 111




enforcement activity. Other agencies the CNA analysis team is familiar with have reported or experienced similar
decreases in traffic stops and other activities such as calls for service.
Figure 3. Stops by month, January 2020–December 2020

                  3,000


                  2,500


                  2,000


                  1,500


                  1,000


                      500


                       0
                            Jan   Feb   Mar   Apr   May   Jun   Jul   Aug   Sep   Oct   Nov   Dec

We also considered the time of day that a stop took place. A majority of the stops occurred between 7:00 a.m. and
5:00 p.m., which is similar to the trend from 2019.
Figure 4. Stops by time of day

              1,600

              1,400

              1,200

              1,000

               800

               600

               400

               200

                 0




Stop length is of particular importance to this analysis, since it is a core aspect of the Order. Stops lasted an
average of 16.88 minutes, a 5 percent increase from the previous annual report (in which the average stop length
was 16.1 minutes). The majority of stops lasted between 5 and 25 minutes, which is the same pattern observed in
previous annual reports.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                               14|
           Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 22 of 111




Figure 5. Stop lengths, in minutes

                    50%
                                            45.03%

                    40%


                    30%
                                   21.98%
                    20%                              17.95%


                    10%                                       6.14%
                                                                      2.87%   2.11%
                           0.13%                                                      1.00%   1.42%   1.38%
                     0%
                            0-4     5-9     10-14    15-19    20-24   25-29   30-39   40-49   50-99   100-836
                                                                Minutes


Deputies document in TraCS whether a stop is extended for reasons beyond their control. The extended stops
field contains five options: DUI stop, language barrier, technical issues, training stop, and vehicle towed. Deputies
selected extended stop indicators for 3,098 stops, representing 15.3 percent of total stops. Note that deputies can
select multiple indicators for a single stop. This represents an increase from the previous annual report, in which
extended stops represented 13.5 percent of total traffic stops. Each stop indicator increased in the percentage of
stops in comparison to the previous annual report. Technical issues occurred the most and represented 7.15
percent, while training stops were close behind at 4.82 percent. This trend is similar to the 2019 trend for extended
stop reasons, with a slight increase in the number of stops being documented for technical issues. 14
Table 1. Extended stop reasons
     Reason Indicated       Percentage of Stops
         DUI Stop                  2.41%
     Language Barrier              1.28%
      Technical Issues             7.15%
       Training Stop               4.82%
       Vehicle Towed               1.73%
We also considered which stops occurred while the deputy was on a special patrol assignment. Of the 20,281
stops in the dataset, 426 stops occurred while deputies were on DUI Task Force assignment, the only special
assignment in the traffic stop data for 2020.
Table 2. Stops conducted during special assignments
     Special Assignment              Counts
       DUI Task Force                 426


14Note that when comparing these figures to the Traffic Stop Quarterly Report 3: Extended Stop Indicators, this analysis
includes only the five current extended stop indicators included in TraCS, while the report also includes stops
involving arrests or searches. Thus, the total percentage and number of extended stops will differ between the two
reports.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                             15|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 23 of 111




Stop outcomes
Contact conclusion documents the outcomes from each stop. Of the stops, 52 percent concluded with a warning,
47 percent ended with a citation, and less than 1 percent ended with incidental contact. Incidental contact refers to
situations in which a deputy makes incidental contact with the driver or other occupant of the vehicle and that
person does not receive a warning or citation.
Figure 6. Traffic stop contact conclusions




                       Citation                                   47.4%




                      Warning                                        52.1%




             Incidental Contact        0.4%



                                  0%          20%        40%              60%          80%            100%

The MCSO organizes stops into five categories based on A.R.S. code: civil traffic, criminal traffic, criminal, petty,
and civil. Civil traffic stops comprise the majority of stops and include violations in which the driver does not face
jail time and instead pays a fine. Examples of these include speeding, equipment violations, or seatbelt violations.
Criminal traffic violations result in a fine and involve possible jail time. These violations include criminal speeding,
reckless driving, driving under the influence, or driving on a revoked or cancelled license. Petty violations are
criminal violations with less severe penalties that do not include the possibility of jail time. These include boating
violations, park violations, and curfew violations. Criminal violations are non-traffic violations that involve possible
jail time and typically are incident to the traffic stop, such as stopping an individual with an active warrant for
criminal activity or identifying criminal activity not related to the stop. Of the traffic stops that resulted in a
citation, almost 97 percent resulted in a civil traffic classification, and 3 percent resulted in a criminal traffic
classification. The dataset contains 46 criminal classifications and 3 petty classifications, accounting for less than
0.25 percent of the stop classification reasons. No stops were classified as civil in 2020.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                      16|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 24 of 111




Figure 7. Traffic stop classifications



                                    Petty         0.01%




                        Criminal Traffic           2.96%




                             Civil Traffic                                                                                  96.80%




                                Criminal          0.22%


                                             0%              20%            40%              60%            80%            100%

Figure 8 presents information about searches. MCSO policy dictates that deputies search all arrested drivers and
all towed vehicles; these searches are not discretionary on the part of the deputy. Non-incidental searches are not
connected to arrests or tows; these represent discretionary searches conducted by deputies. As Figure 8 shows,
the majority of searches of drivers occurred incident to arrest. For this analysis, we considered searches of drivers
or vehicles as search outcomes; MCSO deputies conducted slightly more searches of vehicles than of drivers.
Figure 8. Searches

                     0.035
                                                                          3.10%
                      0.03


                     0.025
                                                           2.21%
                                   2.00%
                      0.02
           Percent




                     0.015
                                                                                                                               1.12%
                                                                                                              0.99%
                      0.01


                     0.005
                                                                                            0.26%

                        0
                               Driver Search         Vehicle Search   Search Driver or   Non-incidental   Non-incidental Non-incidental
                                                                          Vehicle        Driver Search    Vehicle Search Driver or Vehicle
                                                                                                                              Search




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                               17|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 25 of 111




For all stops involving a search, deputies record whether the search turned up contraband (i.e., the incidence of
seizures predicated on searches). Overall 46.9 percent of non-incidental searches result in seizures; this represents
an increase from the previous annual report.
Figure 9. Seizures during non-incidental searches

                             60%
                                                                           51.00%
                             50%                                                                        46.93%


                             40%
                   Percent




                             30%


                             20%             16.98%


                             10%


                             0%
                                   Driver Non-incidental Search Vehicle Non-incidental Search     Driver or Vehicle Non-
                                           and Seizure                   and Seizure          incidental Search and Seizure

Deputies use the driver arrest variable field to document whether arrests are classified as cite and release (i.e.,
citation in lieu of detention) or bookings. Depending on the charges against the driver, deputies can use their
discretion to choose between the two options. For example, a deputy arresting an individual for driving under the
influence may use his or her discretion regarding whether the individual is too impaired to be released on their
own recognizance and should be booked for the night. Arrests of drivers were rare among traffic stops,
representing 4.4 percent of total stops.
Figure 10. Arrests during traffic stops

                  5%



                  4%                                                                            3.76%



                  3%



                  2%



                  1%                           0.65%


                  0%
                                            Driver Booked                                    Driver Cited




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                18|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 26 of 111




Deputy characteristics
The dataset includes 332 deputies from the MCSO. We present data about deputy traffic stop activity measured as
the total number of stops conducted by deputies over the 12-month period in this analysis. As Figure 11 shows,
most deputies conducted between 1 and 51 stops during this period, but a notable minority of deputies made
over 500 stops in the same period. This trend is similar to the deputy productivity trend in 2019.
Figure 11. Deputy traffic stop count (number of stops over the 12-month period)




Comparative analysis
In this section, we present the findings from analyzing each stop outcome, and we summarize the findings from
the statistical analysis. This report also includes supplemental appendices, which are as follows:
                  •   Supplemental Appendix 1, as previously noted, presents descriptive statistics for all variables.
                  •   Supplemental Appendix 2 includes results from the logistic regressions for each of the
                      conditions of interest.
                  •   Supplemental Appendix 3 includes detailed tables of the propensity score matching results.
                  •   Supplemental Appendix 4 provides results from the analyses of stop length that include
                      extended stop indicators.
                  •   Supplemental Appendix 5 provides results from the other alternate specifications.
                  •   Supplemental Appendix 6 provides details on the results of the common support and
                      balance tests for each specification.
We present the full analysis of seizures predicated on searches in the main body of the report.
For the propensity score matching results, we used a p-value of 0.05 or less to indicate significance. Given that the
sample size for all analyses was more than 100, this resulted in a critical t-statistic of 1.96 (t-statistics above this




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                         19|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 27 of 111




value indicate significance, and those below indicate a failure to reject the null hypothesis of no statistically
significant difference).
Common support and balance assumptions were met for all the baseline analyses (see Supplemental Appendix 7
for further details on these tests). In propensity score matching analysis, common support is assumed for valid
estimation, meaning that all observations contain a positive probability of being in the condition of interest or not,
based on the probability score (p-score) (Khandker, Koolwal, & Samad 2010). Balance evaluates the effectiveness
of the matching procedure in reducing observable differences between observations within and out of the
condition of interest (Khandker, Koolwal, & Samad 2010). After matching takes place, the differences between
observations in the condition of interest and their matches on the observable characteristics used for matching
should be minimal.
Analyses presented in this section include all observations unless otherwise noted.

Stop length
The analysis team investigated differences in stop length between Hispanic and White drivers, Black and White
drivers, and minority and White drivers. To provide context and a comparison point, the average stop length for
stops of White drivers in 2020 was 15.17 minutes (or 15 minutes and 11 seconds). Table 3 summarizes the findings
from this analysis. Our analysis found statistically significant differences in stop lengths for all the
comparisons, with all t-statistics exceeding 1.96 and with all differences falling between 1 and 2.4 minutes.
These findings are consistent with those from the previous annual report in terms of statistical significance. The
findings are consistent across all alternate specifications of the main propensity score matching model with
replacement. 15
Table 3. Propensity score matching results for stop length
 Model                                 Difference (in                 t-statistic             Statistically
                                       minutes)                                               significant?
 Hispanic v. White drivers             2.32                           4.80                    Yes
 Black v. White drivers                1.54                           3.13                    Yes
 Minority v. White drivers             2.05                           5.54                    Yes
As noted above, deputies can indicate whether they experienced specific circumstances that extended the length
of a stop beyond their control, which include technical issues (e.g., a printer failure), a language barrier, a DUI stop,
training, or calling for a tow. To analyze stop length, we used these extended stop indicators to modify the
propensity score matching model in three ways.
First, we introduced the stop length indicators in the second stage matching analysis as control variables. Since we
had to conduct the alternate specification analysis manually after calculating the propensity scores, we could not
compare the observed difference due to driver race directly with the baseline analyses. The observed difference in
this estimation represents the treatment on the treated; in the baseline propensity score matching analysis, the
average treatment on the treated and average treatment effect always fell within 30 seconds of each other. Since
the results were not directly comparable, we focused instead on consistency or inconsistency in statistical
significance. Table 4 presents the results from this analysis. In this specification, the differences observed are


15Models without replacement are less stable because of the likelihood of matching less similar events; we therefore
comment in this report on consistency among only the models with replacement. Details on results from the models
without replacement can be found in Supplemental Appendix 6.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                         20|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 28 of 111




smaller, and both Hispanic and minority differences are statistically significant. As can be seen in the detailed
tables in Supplemental Appendix 5, the extended stop indicators all had a large impact on stop length (both in
estimated effect per the coefficient and in terms of being highly statistically significant).
Table 4. Propensity score matching results for stop length, controlling for extended stop indicators
 Model                               Difference (in               t-statistic             Statistically
                                     minutes)                                             significant?
 Hispanic v. White drivers           0.94                         3.27                    Yes
 Black v. White drivers              0.83                         1.60                    No
 Minority v. White drivers           0.81                         3.50                    Yes
As a second test of the impact of the extended stop length indicator variables, we introduced those variables as
matching variables. However, we omitted language barrier because it is not appropriate to include variables in the
matching step that could be caused by the condition of interest (i.e., the race of the driver). Table 5 presents the
results from this analysis; the differences here are the average treatment effect and are thus directly comparable
to those in the baseline analysis. In this model, all of the differences are statistically significant, and the observed
differences are closer to those in the original specification.
Table 5. Propensity score matching results for stop length, including extended stop indicators as matching
variables
 Model                               Difference (in               t-statistic             Statistically
                                     minutes)                                             significant?
 Hispanic v. White drivers           1.22                         3.17                    Yes
 Black v. White drivers              1.33                         2.86                    Yes
 Minority v. White drivers           1.36                         3.70                    Yes
Lastly, we ran separate propensity score matching analyses for stops with an extended stop reason and stops
without an extended stop reason. Table 6 and Table 7 present the results from these analyses, respectively. For
stops with an extended stop reason, length did not differ significantly by race. For stops that were not noted as
extended, the differences are all statistically significant.
Table 6. Propensity score matching results for stop length, including only stops noted as extended
 Model                               Difference (in               t-statistic             Statistically
                                     minutes)                                             significant?
 Hispanic v. White drivers           -0.74                        0.32                    No
 Black v. White drivers              0.54                         0.21                    No
 Minority v. White drivers           2.54                         1.26                    No


Table 7. Propensity score matching results for stop length, including only stops not noted as extended
 Model                               Difference (in               t-statistic             Statistically
                                     minutes)                                             significant?
 Hispanic v. White drivers           1.15                         5.19                    Yes
 Black v. White drivers              1.52                         4.69                    Yes
 Minority v. White drivers           0.97                         4.75                    Yes




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                         21|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 29 of 111




Taken together, the results of the stop length analysis suggest that the circumstance of the stop, as documented
in the extended stop indicators, affected the length of stops that MCSO deputies conducted. For additional
discussion of the role of extended stop indicators, please see the Traffic Stops Quarterly Report 3: Extended Traffic
Stop Indicator Use.

Citations
The analysis team investigated differences in citation rates (i.e., the percentage of stops that involved citations
rather than warnings or incidental contacts) between Hispanic and White drivers, Black and White drivers, and
minority and White drivers. To provide context and a comparison point, 46.6 percent of stops involving White
drivers ended in a citation. Table 8 summarizes the findings from this analysis. Compared to White drivers,
Hispanic drivers and minority drivers were more likely to receive citations rather than warnings or other
stop outcomes. Black drivers, however, did not experience statistically significant differences in citation
rates compared with White drivers. These findings are consistent with those from the previous annual report in
terms of statistical significance, though the observed differences are larger in this analysis for Hispanic drivers (and
comparable for minority drivers). The findings were consistent across all alternate specifications of the main
propensity score matching model with replacement.
Table 8. Propensity score matching results for citations
 Model                                Difference                  t-statistic             Statistically
                                      (percentage)                                        significant?
 Hispanic v. White drivers            4.6                         4.28                    Yes
 Black v. White drivers               0.8                         0.45                    No
 Minority v. White drivers            3.6                         4.07                    Yes

Searches
The analysis team investigated differences in search rates (i.e., the percentage of stops that involved searches not
incident to arrest or tow) between Hispanic and White drivers, Black and White drivers, and minority and White drivers.
To provide context and a comparison point, 0.7 percent of stops of White drivers involved a search. Table 9 summarizes
the findings from this analysis. Search rates had statistically significant differences for the Hispanic and minority
comparisons, including a difference of 0.9 percent for Hispanic drivers and a difference of 1.0 percent for
minority drivers compared with White drivers. These findings are consistent with those from the previous annual
report in terms of statistical significance. These findings are consistent across all alternate specifications of the main
propensity score matching model with replacement.
Table 9. Propensity score matching results for searches
 Model                                Difference                  t-statistic             Statistically
                                      (percentage)                                        significant?
 Hispanic v. White drivers            0.9                         4.50                    Yes
 Black v. White drivers               1.1                         1.91                    No
 Minority v. White drivers            1.0                         5.16                    Yes

Arrests
The analysis team investigated differences in arrest rates (i.e., the percentage of stops that involved arrests)
between Hispanic and White drivers, Black and White drivers, and minority and White drivers. To provide context
and a comparison point, 3.4 percent of stops involving White drivers ended in an arrest. (Across all drivers, booked




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                       22|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 30 of 111




arrests accounted for 14.7 percent of all arrests, compared with cite-and-release arrests.) Table 10 summarizes the
findings from this analysis. We found statistically significant differences in arrest rates for Hispanic and
minority Drivers, but not for Black drivers. These findings are consistent with those from the previous annual
report in terms of statistical significance and are consistent in the size of the observed differences. The findings
were consistent across all alternate specifications of the main propensity score matching model with replacement.
Table 10. Propensity score matching results for arrests
 Model                              Difference                 t-statistic            Statistically
                                    (percentage)                                      significant?
 Hispanic v. White drivers          1.5                        3.40                   Yes
 Black v. White drivers             0.8                        1.37                   No
 Minority v. White drivers          1.3                        3.68                   Yes

Seizures
The analysis team investigated differences in seizure rates, predicated on non-incidental searches, by the race of
the driver. Deputies made 229 stops involving non-incidental searches during the analysis period. Table 11
presents the breakdown of searches with and without seizures by the race of the driver. The chi-square test of
homogeneity returned χ2=2.01, p=0.733, and the Fisher’s exact test returned p=0.731, indicating no statistically
significant difference in the distributions of searches with and without seizures across driver race. These
findings are consistent with those of the previous annual reports.
Table 11. Seizures during non-incidental searches by race of driver
 Race of driver             Percentage of              Percentage of
                            searches without           searches with
                            seizures                   seizures
 Asian                      66.7                       33.3
 Black                      42.4                       57.6
 Hispanic                   55.8                       44.2
 Native American            50.0                       50.0
 White                      54.4                       45.6
 Overall                    53.3                       46.7




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                       23|
             Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 31 of 111




CONCLUSION
The MCSO and CNA’s analysis team conclude that there is evidence of disparate outcomes by driver race in traffic
stops. This finding is consistent with past studies of traffic stop outcomes in other agencies (as noted in this
report’s introduction), as well as with previous traffic stop analyses within the MCSO under the Court Order. Stops
involving Hispanic drivers were more likely to be longer and to result in a citation, arrest, or search than stops
involving White drivers. Stops involving Black drivers were not more or less likely to be longer or to end in a
citation, search or arrest than stops involving White drivers. Similar to stops involving Hispanic drivers, stops of all
racial and ethnic minorities were more likely to be longer and result in a citation, arrest, or search than stops
involving White drivers. Analysis also suggests that the indicators for extended stop reasons may explain some of
the differences in stop lengths, which the MCSO explored further in Traffic Stop Quarterly Report 3.
Taken together, we identified disparities in many, but not all, stop outcomes, generally consistent with disparities
observed in prior years (as indicated in Table 12). 16 Note that the calculated differences for each year cannot
necessarily be assumed to represent statistically significant differences over time; this information is purely
descriptive. In the table below, green check marks represent statistical significance, and red null symbols represent
a lack of statistically significant differences between the identified group and White drivers.
Table 12. Comparison of statistical significance and differences across TSARs

                              2017-2018 Finding                       2019 Finding                         2020 Finding

                          Stat. sig.           Diff.           Stat. sig.           Diff.           Stat. sig.           Diff.
 Outcome
                            H:              3.19 min            H:              1.36 min            H:             2.32 min
 Stop length                B:              3.70 min            B:              1.83 min            B:             1.55 min
                            M:              2.87 min            M:              1.59 min            M:             2.05 min
                            H:                2.3%              H:                4.1%              H:               4.6%
 Citations                  B: ∅                N/A              B: ∅                N/A              B: ∅               N/A
                            M:                2.0%              M:                4.1%              M:               3.6%
                            H: ∅                N/A              H: ∅                N/A              H:               0.9%
 Searches                   B:                1.7%              B:                0.9%              B: ∅               N/A
                            M:                0.6%              M:                0.4%              M:               1.0%
                            H:                2.1%              H:                1.6%              H:               1.5%
 Arrests                    B:                3.7%              B: ∅                N/A              B: ∅               N/A
                            M:                2.1%              M:                1.3%              M:               1.3%
 Seizures                               ∅                                   ∅                                    ∅




16   Notes on models used for comparisons:
      •    All models use White drivers as the comparison condition, reflecting the change in methodology made for
           the 2019 analysis.
      •    All models reflect a correction to the statistical syntax used to classify time of day and define non-incidental
           searches of vehicles. The uncorrected syntax was present in the 2017-2018 and 2019 models.
      •    All models use the matching variables used in the original analysis, to include differences in special
           assignments, and the 2017-2018 analysis includes fewer matching variables (see Maricopa County Sheriff’s
           Office Traffic Stops Analysis Report: January 2019–December 2019 for details on the added variables).




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                   24|
                          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 32 of 111




Figure 12 visually depicts the trend in the difference in average length of traffic stops across the last three
comparable TSAR reports. This difference, for Hispanic drivers, was highest in the 2017-2018 analysis, and lower in
2019 and 2020. The MCSO remains concerned about these disparate outcomes. At the same time, we are
encouraged that the differences are smaller than they were in 2017-2018 and within one minute of the differences
in 2019. With the Court’s oversight, MCSO has recently published Traffic Stop Quarterly Report 3: Extended Stop
Indicators and will be publishing its next quarterly report, Traffic Stop Quarterly Report 4: Long Non-Extended
Traffic Stops, prior to July 1, 2021. The MCSO is committed to identifying the contributing factors to these
differences in traffic stop length, and to taking steps to combat them.
Figure 12. Difference in average length of traffic stop by race/ethnicity (compared to White drivers)



                                   3.19
  Difference in minutes




                                                                                              2.32
                                   2.87

                                                                1.36                          2.05
                                                                1.59




                                2017-2018                       2019                         2020
                                                     Hispanic          Minority

Figure 13 presents the upward trend in differences in citation rates for Hispanic and minority drivers compared
with White drivers. From the 2017–2018 report to the 2020 report, the difference in citation rates increased from
2.3 percent to 4.6 percent for Hispanic drivers. The MCSO is very concerned about this trend and has proposed a
quarterly report analysis to further investigate the cause. Examining the types and number of violations that result
in citations and warnings may help provide insight into the cause of these disparities, and therefore how to target
efforts to combat them.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                     25|
                       Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 33 of 111




Figure 13. Difference in citation rate by race/ethnicity (compared to White drivers)


                                                                                                 4.6
                                                             4.1
  Percent difference




                                                             4.1
                                                                                                 3.6
                                2.3


                                 2



                             2017-2018                       2019                               2020
                                                  Hispanic          Minority

Figure 14 shows the difference between search rates for Hispanic and minority drivers compared with White
drivers. While the differences for Hispanic drivers were not statistically significant in the previous annual reports,
they closely track the observed differences for minority drivers, which decreased slightly in the 2019 analysis but
increased in this year’s analysis. The MCSO is very concerned about this trend. The MCSO has proposed searches
as a topic for a future quarterly report in order to determine the causes of these disparities and how to mitigate
them.
Figure 14. Difference in search rates by race/ethnicity (compared to White drivers)
  Percent difference




                                                                                                  1

                                0.6                                                              0.9
                                                             0.4
                                0.5
                                                             0.3

                             2017-2018                       2019                               2020
                                                  Hispanic          Minority

Figure 15 shows the trends in arrest rates for Hispanic and minority drivers compared with White drivers. The
figure documents the overall downward trend in the difference in arrest rates across the last three comparable
TSAR reports. This difference, for Hispanic drivers, was highest in the 2017-2018 analysis, and lower in 2019 and




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                     26|
                       Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 34 of 111




2020. The MCSO remains concerned about these disparate outcomes. At the same time, we are encouraged that
the differences are getting smaller.
Figure 15. Difference in arrest rates by race/ethnicity (compared to White drivers)




                                2.1
  Percent difference




                                2.1                          1.6                               1.5


                                                             1.3                               1.3




                             2017-2018                       2019                             2020
                                                  Hispanic          Minority

The MCSO is firmly committed to eliminating bias across its operations. Critical Policy-8: Preventing Racial and
Other Bias-Based Profiling expressly forbids explicit bias. Trainings on implicit bias have been incorporated into
MCSO’s required training curriculum. The Traffic Stop Monthly Report process currently being piloted is designed
to implement interventions on individual deputies whose traffic stop outcomes are more disparate from their
peers. While the observed disparities are relatively small—less than a 3 minute difference in stop length, less than
a 5 percent difference in citation rates, less than a 2 percent difference in arrest rates, and less than a 1 percent
difference in search rates—they are very concerning to the MCSO because they identify possible systemic racial
bias and its effect on our community. These annual reports and ongoing Traffic Stop Quarterly Reports will
continue to illuminate the size of the disparities and what may be driving these disparities, allowing the MCSO to
identify what it can do to combat them. The MCSO remains dedicated to its efforts to reduce bias through
training, policy, and practice improvements. The MCSO will take reasonable steps to investigate and closely
monitor the situation based on these results. The information in this report builds upon MCSO’s efforts to
implement data-driven approaches to improving the effectiveness and fairness of patrol activity. Additionally, this
analysis places the MCSO at the forefront of comprehensive, in-depth studies of traffic stop activity in U.S. law
enforcement. The MCSO will use these analyses and other forthcoming analyses to better understand deputy
behavior during traffic stops and better serve the residents of Maricopa County.
The MCSO and CNA will continue to work closely to analyze traffic stop activity by MCSO deputies. This work will
include developing additional annual analysis reports, monthly analysis reports analyzing individual deputies, and
quarterly reports on special topics selected by the MCSO, CNA, and the Monitoring Team, in consultation with the
Parties.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                      27|
       Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 35 of 111




                                   This page intentionally blank.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                28|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 36 of 111




APPENDIX A. REFERENCES
Apel, R. J., & Sweeten, G. (2010). Propensity score matching in criminology and criminal justice. Handbook of
  Quantitative Criminology, 10, 543-562.
Ariel, B., & Tankebe, J. (2018). Racial stratification and multiple outcomes in police stops and searches. Policing and
   Society, 28(5), 507-525.
Baumgartner, F. R., Epp, D. A., & Shoub, K. (2018). Suspect citizens: What 20 million traffic stops tell us about
  policing and race. New York, NY: Cambridge University Press.
Caliendo, M., & Kopeinig, S. (2005). Some practical guidance for the implementation of propensity score matching.
   Discussion Paper No. 1588.
Correll, J., Park, B., Judd, C. M., Wittenbrink, B., Sadler, M. S., & Keesee, T. (2007). Across the thin blue line: Police
  officers and racial bias in the decision to shoot. Journal of Personality and Social Psychology, 92(6), 1006.
Engel, R. S., & Calnon, J. M. (2004). Examining the influence of drivers’ characteristics during traffic stops with
  police: Results from a national survey. Justice Quarterly, 21(1), 49-90.
Fridell, L. A. (2004). By the numbers: A guide for analyzing race data from vehicle stops. Washington, DC: Police
   Executive Research Forum.
Fridell, L. (2005). Understanding race data from vehicle stops: A stakeholder’s guide. Police Executive Research
   Forum.
Fridell, L., & Lim, H. (2016). Assessing the racial aspects of police force using the implicit- and counter-bias
   perspectives. Journal of Criminal Justice, 44, 36-48.
Fryer, R. G., Jr. (2016). An empirical analysis of racial differences in police use of force (No. w22399). National
   Bureau of Economic Research.
Gaines, L. K. (2006). An analysis of traffic stop data in Riverside, California. Police Quarterly, 9(2), 210-233.
Gelman, A., Fagan, J., & Kiss, A. (2007). An analysis of the New York City police department’s “stop-and-frisk”
   policy in the context of claims of racial bias. Journal of the American Statistical Association, 102(479), 813-823.
Grogger, J., & Ridgeway, G. (2006). Testing for racial profiling in traffic stops from behind a veil of darkness.
   Journal of the American Statistical Association, 101(475), 878-887.
Hall, A. V., Hall, E. V., & Perry, J. L. (2016). Black and blue: Exploring racial bias and law enforcement in the killings
   of unarmed black male civilians. American Psychologist, 71(3), 175.
Hannon, L., Neal, M., & Gustafson, A. R. (2020). Out-of-place and in-place policing: An examination of traffic stops
  in racially segregated Philadelphia. Crime & Delinquency, 0011128720926122.
Helfers, R. C. (2016). Ethnic disparities in the issuance of multiple traffic citations to motorists in a southern
  suburban police agency. Journal of Ethnicity in Criminal Justice, 14(3), 213-229.
Higgins, G. E., Vito, G. F., Grossi, E. L., & Vito, A. G. (2012). Searches and traffic stops: Racial profiling and
   capriciousness. Journal of Ethnicity in Criminal Justice, 10(3), 163-179.
James, L. (2018). The stability of implicit racial bias in police officers. Police Quarterly, 21(1), 30-52.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                               29|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 37 of 111




Khandker, S. R., Koolwal, G. B., & Samad, H. A. (2010). Handbook on impact evaluation. Washington, DC: The World
  Bank.
Lange, J. E., Johnson, M. B., & Voas, R. B. (2005). Testing the racial profiling hypothesis for seemingly disparate
   traffic stops on the New Jersey Turnpike. Justice Quarterly, 22(2), 193-223.
Marsh, S. (2009). The lens of implicit bias. Juvenile and Family Justice Today, 18, 16-19.
McCabe, J. E., Kaminski, R. J., & Boehme, H. M. (2020). Racial profiling and CT motor vehicle stops: An
  observational study in three towns. Police Practice and Research, 1-18.
McMahon, J., Garner, J., Davis, R., & Kraus, A. (2002). How to correctly collect and analyze racial profiling data: Your
  reputation depends on it! In Final Project Report for Racial Profiling Data Collection and Analysis.
Nix, J., Campbell, B. A., Byers, E. H., & Alpert, G. P. (2017). A bird’s eye view of civilians killed by police in 2015:
   Further evidence of implicit bias. Criminology & Public Policy, 16(1), 309-340.
Norris, C., Fielding, N., Kemp, C., & Fielding, J. (1992). Black and blue: An analysis of the influence of race on being
  stopped by the police. British Journal of Sociology, 207-224.
Novak, K. J. (2004). Disparity and racial profiling in traffic enforcement. Police Quarterly, 7(1), 65-96.
Pearson, K. (1900). X. On the criterion that a given system of deviations from the probable in the case of a
   correlated system of variables is such that it can be reasonably supposed to have arisen from random
   sampling. The London, Edinburgh, and Dublin Philosophical Magazine and Journal of Science, 50(302), 157-175.
Persico, N., & Todd, P. (2006). Generalising the hit rates test for racial bias in law enforcement, with an application
   to vehicle searches in Wichita. The Economic Journal, 116(515), F351-F367.
Pierson, E., Simoiu, C., Overgoor, J., Corbett-Davies, S., Jenson, D., Shoemaker, A., & Goel, S. (2019). A large-scale
   analysis of racial disparities in police stops across the United States. Stanford Computational Policy Lab.
Pierson, E., Simoiu, C., Overgoor, J., Corbett-Davies, S., Ramachandran, V., Phillips, C., & Goel, S. (2020). A large-
   scale analysis of racial disparities in police stops across the United States. Nature Human Behaviour, 4(7), 736-
   745.
Ridgeway, G. (2006). Assessing the effect of race bias in post-vehicle stop outcomes using propensity scores.
   Journal of Quantitative Criminology, 22, 1-29.
Ridgeway, G. (2007). Analysis of racial disparities in the New York Police Department’s stop, question, and frisk
   practices. Rand.
Ridgeway, G. (2009). Cincinnati Police Department traffic stops: Applying RAND’s framework to analyze racial
   disparities. Rand.
Ridgeway, G., & MacDonald, J. M. (2009). Doubly robust internal benchmarking and false discovery rates for
   detecting racial bias in police stops. Journal of the American Statistical Association, 104(486), 661-668.
Ridgeway, G., & MacDonald, J. (2010). Methods for assessing racially biased policing. In S. K. Rice & M. D. White
   (Eds.), Race, ethnicity, and policing: New and essential readings (pp. 180-204). New York, NY: New York
   University Press.
Riley, K. J., Turner, S., MacDonald, J., Ridgeway, G., Schell, T., Wilson, J., Dixon, T. L., Fain, T., & Barnes-Proby, D.
    (2005). Police-community relations in Cincinnati. Rand.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                              30|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 38 of 111




Ritter, J. A. (2017). How do police use race in traffic stops and searches? Tests based on observability of race.
   Journal of Economic Behavior and Organization, 135, 82–98.
Ritter, J. A., & Bael, D. (2005). Detecting racial profiling in Minneapolis traffic stops: A new approach. Economic
   Review, 95, 94-98.
Rodriguez, D., Kunard, L., Johnson, W., LaRochelle, J., & Thorkildsen, Z. (2015). Assessment report on the Fayetteville
  (North Carolina) Police Department. Washington, DC.
Rodriguez, D., Richardson, K., Thorkildsen, Z., Monroe, R., Medlock, H., & Rickman, S. (2019). Final report: Racial
  bias audit of the Charleston, South Carolina, Police Department. Arlington, VA: CNA.
Rojek, J., Rosenfeld, R., & Decker, S. (2004). The influence of driver’s race on traffic stops in Missouri. Police
   Quarterly, 7(1), 126-147.
Rosenbaum, P. R., & Rubin, D. B. (1983). The central role of the propensity score in observational studies for causal
  effects. Biometrika, 70(1), 41-55.
Rosenfeld, R., Rojek, J., & Decker, S. (2012). Age matters: Race differences in police searches of young and older
  male drivers. Journal of Research in Crime and Delinquency, 49(1), 31-55.
Shadish, W. R., Cook, T. D., & Campbell, D. T. (2002). Experimental and quasi-experimental designs for generalized
  causal inference. Belmont, CA: Wadsworth Cengage Learning.
Simoiu, C., Corbett-Davies, S., & Goel, S. (2017). The problem of infra-marginality in outcome tests for
   discrimination. The Annals of Applied Statistics, 11(3), 1193-1216.
Smith, M. R., & Petrocelli, M. (2001). Racial profiling? A multivariate analysis of police traffic stop data. Police
  Quarterly, 4(1), 4-27.
Spencer, K. B., Charbonneau, A. K., & Glaser, J. (2016). Implicit bias and policing. Social and Personality Psychology
  Compass, 10(1), 50-63.
Staats, C., Capatosto, K., Wright, R. A., & Contractor, D. (2015). State of the science: Implicit bias review 2015.
   Kirwan Institute for the Study of Race and Ethnicity, The Ohio State University.
Stroshine, M., Alpert, G., & Dunham, R. (2008). The influence of “working rules” on police suspicion and
   discretionary decision making. Police Quarterly, 11(3), 315-337.
Taniguchi, T., Hendrix, J., Aagaard, B., Strom, K., Levin-Rector, A., & Zimmer, S. (2016). Exploring racial
   disproportionality in traffic stops conducted by the Durham Police Department. Research Triangle Park, NC: RTI
   International.
Taniguchi, T., Hendrix, J., Aagaard, B., Strom, K., Levin-Rector, A., & Zimmer, S. (2016). A test of racial
   disproportionality in traffic stops conducted by the Fayetteville Police Department. Research Triangle Park, NC:
   RTI International.
Tillyer, R., & Engel, R. S. (2013). The impact of drivers’ race, gender, and age during traffic stops: Assessing
    interaction terms and the social conditioning model. Crime & Delinquency, 59(3), 369-395.
Tillyer, R., Engel, R. S., & Cherkauskas, J. C. (2010). Best practices in vehicle stop data collection and analysis.
    Policing: An International Journal of Police Strategies & Management, 33(1): 69-92.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                           31|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 39 of 111




Tregle, B., Nix, J., & Alpert, G. P. (2019). Disparity does not mean bias: Making sense of observed racial disparities
   in fatal officer-involved shootings with multiple benchmarks. Journal of Crime and Justice, 42(1), 18-31.
Vito, A. G., Griffin, V. W., Vito, G. F., & Higgins, G. E. (2020). “Does daylight matter”? An examination of racial bias in
   traffic stops by police. Policing: An International Journal.
Walker, S. (2003). Internal benchmarking for traffic stop data: An early intervention system approach. Police
  Executive Research Forum.
Weiss, A., & Rosenbaum, D. P. (2006). Illinois traffic stops statistics study: 2005 annual report. Evanston, IL:
  Northwestern University Center for Public Safety.
Withrow, B. L., Dailey, J. D., & Jackson, H. (2008). The utility of an internal benchmarking strategy in racial profiling
   surveillance. Justice Research and Policy, 10(2), 19-47.
Zhang, Y., & Zhang, L. (2021). Racial characteristics of areas and police decisions to arrest in traffic stops: Multilevel
  analysis of contextual racial effects. Policing: An International Journal.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                        32|
       Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 40 of 111




APPENDIX B. ACRONYMS

           Acronym        Definition
           ARS            Arizona Revised Statutes
           MCSO           Maricopa County Sheriff’s Office
           TraCS          Traffic and Criminal Software




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                33|
       Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 41 of 111




                                   This page intentionally blank.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                34|
        Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 42 of 111




                          :DVKLQJWRQ%RXOHYDUG$UOLQJWRQ9$
                                    www.cna.org | 




 &1$LVDQRWIRUSURÀWUHVHDUFKRUJDQL]DWLRQWKDWVHUYHVWKHSXEOLFLQWHUHVWE\SURYLGLQJLQGHSWK
analysis and result-oriented solutions to help government leaders choose the best course of action in
                               setting policy and managing operations.
Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 43 of 111
     Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 44 of 111




MARICOPA COUNTY SHERIFF’S OFFICE
Traffic Stops Analysis Report
January 2020-December 2020




                                        Supplemental Appendices

Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 45 of 111




  This document contains the best opinion of CNA at the time of issue.

  CNA Analysis Team:

   Zoë Thorkildsen, Project Director; Bridgette Bryson, Deputy Project Director; Jennifer Lafferty,
   Analyst; Benjamin Carleton, Analyst; Brittany Cunningham, Analyst; James R. Coldren, Jr., Advisor;
   Hildy Saizow, Advisor


  Suggested citation:
  Bryson, B., Lafferty, J., & Thorkildsen, Z. (2021). Maricopa County Sheriff’s Office Traffic Stops
  Analysis Report Supplemental Appendices: January 2020–December 2020. Phoenix, AZ: Maricopa
  County Sheriff’s Office.



  Distribution

  Distribution unlimited.
                                                                                    June 2021
               Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 46 of 111




TABLE OF CONTENTS
Supplemental Appendix 1: Variable Definitions, Descriptive Statistics, and
Missing Values Summary .................................................................................................. 1
Supplemental Appendix 2: Propensity Score Matching Logistic Regression
Results ................................................................................................................................... 4
Supplemental Appendix 3: Propensity Score Matching Baseline Analysis Tables
of Results ............................................................................................................................ 10
Stop length ................................................................................................................................................................... 11
Citations......................................................................................................................................................................... 12
Searches......................................................................................................................................................................... 13
Arrests ............................................................................................................................................................................ 13
Supplemental Appendix 4: Propensity Score Matching Results for Stop Length
when Including Extended Stop Indicator Variables ................................................ 15
Controlling for extended stop indicators......................................................................................................... 15
Extended stop indicators as matching variables........................................................................................... 17
Analysis of stops with and without extended stop indicators................................................................. 20
Supplemental Appendix 5: Propensity Score Matching Alternate Specifications
Tables of Results ............................................................................................................... 27
Nearest neighbor matching, with replacement............................................................................................. 27
Nearest five neighbors matching, with replacement .................................................................................. 31
Radius matching, radius of 0.001, with replacement .................................................................................. 35
Radius matching, radius of 0.01, with replacement ..................................................................................... 40
Nearest neighbor matching, without replacement...................................................................................... 44
Supplemental Appendix 6: Propensity Score Matching Common Support and
Balance Testing Results .................................................................................................. 49
Hispanic drivers .......................................................................................................................................................... 49
Black drivers ................................................................................................................................................................. 52
Minority drivers .......................................................................................................................................................... 55




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                                                            i
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 47 of 111




   FIGURES
   Figure 1. Common support tabulation, Hispanic drivers, stop length ..................................................... 50
   Figure 2. Common support tabulation, Hispanic drivers, all other outcomes ...................................... 51
   Figure 3. Common support tabulation, Black drivers, stop length............................................................ 53
   Figure 4. Common support tabulation, Black drivers, all other outcomes ............................................. 54
   Figure 5. Common support tabulation, minority drivers, stop length ..................................................... 56
   Figure 6. Common support tabulation, minority drivers, all other outcomes ...................................... 57




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                      iv
            Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 48 of 111




   TABLES
   Table 1. Variable definitions, descriptive statistics, and missing values summary ................................. 1
   Table 2. Logistic regression results for stop length, Hispanic drivers ......................................................... 5
   Table 3. Logistic regression results for all other outcomes, Hispanic drivers .......................................... 6
   Table 4. Logistic regression results for stop length, Black drivers ................................................................ 6
   Table 5. Logistic regression results for all other outcomes, Black drivers ................................................. 7
   Table 6. Logistic regression results for stop length, minority drivers.......................................................... 7
   Table 7. Logistic regression results for all other outcomes, minority drivers ........................................... 8
   Table 8. Stop length baseline analysis results, Hispanic drivers ................................................................. 11
   Table 9. Stop length baseline analysis results, Black drivers ....................................................................... 11
   Table 10. Stop length baseline analysis results, minority drivers ............................................................... 12
   Table 11. Citations baseline analysis results, Hispanic drivers .................................................................... 12
   Table 12. Citations baseline analysis results, Black drivers ........................................................................... 12
   Table 13. Citations baseline analysis results, minority drivers..................................................................... 12
   Table 14. Searches baseline analysis results, Hispanic drivers .................................................................... 13
   Table 15. Searches baseline analysis results, Black drivers ........................................................................... 13
   Table 16. Searches baseline analysis results, minority drivers .................................................................... 13
   Table 17. Arrests baseline analysis results, Hispanic drivers ........................................................................ 13
   Table 18. Arrests baseline analysis results, Black drivers............................................................................... 14
   Table 19. Arrests baseline analysis results, minority drivers ........................................................................ 14
   Table 20. Stop lengths results, controlling for extended stop indicators, Hispanic drivers ............. 15
   Table 21. Stop lengths results, controlling for extended stop indicators, Black drivers ................... 16
   Table 22. Stop lengths results, controlling for extended stop indicators, minority drivers ............. 17
   Table 23. Stop lengths results, including extended stop indicators as matching variables,
   Hispanic drivers............................................................................................................................................................. 17
   Table 24. Stop lengths results, including extended stop indicators as matching variables, Black
   drivers ............................................................................................................................................................................... 18
   Table 25. Stop lengths results, including extended stop indicators as matching variables,
   minority drivers ............................................................................................................................................................. 19
   Table 26. Stop lengths results, observations limited to extended stops, Hispanic drivers .............. 20
   Table 27. Stop lengths results, observations limited to non-extended stops, Hispanic drivers..... 21
   Table 28. Stop lengths results, observations limited to extended stops, Black drivers ..................... 22
   Table 29. Stop lengths results, observations limited to non-extended stops, Black drivers ........... 23
   Table 30. Stop lengths results, observations limited to extended stops, minority drivers............... 24
   Table 31. Stop lengths results, observations limited to non-extended stops, minority drivers ..... 25
   Table 32. Matching results for nearest neighbor matching, with replacement, Hispanic drivers,
   stop length ..................................................................................................................................................................... 27
   Table 33. Matching results, nearest neighbor matching, with replacement, Black drivers, stop
   length................................................................................................................................................................................ 27
   Table 34. Matching results for nearest neighbor matching, with replacement, minority drivers,
   stop length ..................................................................................................................................................................... 27
   Table 35. Matching results for nearest neighbor matching, with replacement, Hispanic drivers, all
   other outcomes............................................................................................................................................................. 28




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                                                                  v
            Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 49 of 111




   Table 36. Matching results, nearest neighbor matching, with replacement, Black drivers, all other
   outcomes......................................................................................................................................................................... 28
   Table 37. Matching results for nearest neighbor matching, with replacement, minority drivers, all
   other outcomes............................................................................................................................................................. 28
   Table 38. Stop length results, nearest neighbor matching with replacement, Hispanic drivers .... 28
   Table 39. Stop length results, nearest neighbor matching with replacement, Black drivers........... 28
   Table 40. Stop length results, nearest neighbor matching with replacement, minority drivers .... 29
   Table 41. Citations results, nearest neighbor matching with replacement, Hispanic drivers .......... 29
   Table 42. Citations results, nearest neighbor matching with replacement, Black drivers ................ 29
   Table 43. Citations results, nearest neighbor matching with replacement, minority drivers .......... 29
   Table 44. Searches results, nearest neighbor matching with replacement, Hispanic drivers.......... 30
   Table 45. Searches results, nearest neighbor matching with replacement, Black drivers ................ 30
   Table 46. Searches results, nearest neighbor matching with replacement, minority drivers .......... 30
   Table 47. Arrests results, nearest neighbor matching with replacement, Hispanic drivers ............. 30
   Table 48. Arrests results, nearest neighbor matching with replacement, Black drivers .................... 31
   Table 49. Arrests results, nearest neighbor matching with replacement, minority drivers .............. 31
   Table 50. Matching results for nearest five neighbor matching, with replacement, Hispanic
   drivers, stop length ...................................................................................................................................................... 31
   Table 51. Matching results for nearest five neighbor matching, with replacement, Black drivers,
   stop length ..................................................................................................................................................................... 31
   Table 52. Matching results for nearest five neighbor matching, with replacement, minority
   drivers, stop length ...................................................................................................................................................... 32
   Table 53. Matching results for nearest five neighbor matching, with replacement, Hispanic
   drivers, all other outcomes ....................................................................................................................................... 32
   Table 54. Matching results for nearest five neighbor matching, with replacement, Black drivers,
   all other outcomes ....................................................................................................................................................... 32
   Table 55. Matching results for nearest five neighbor matching, with replacement, minority
   drivers, all other outcomes ....................................................................................................................................... 32
   Table 56. Stop length results, nearest five neighbor matching with replacement, Hispanic drivers
   ............................................................................................................................................................................................. 32
   Table 57. Stop length results, nearest five neighbor matching with replacement, Black drivers .. 33
   Table 58. Stop length results, nearest five neighbor matching with replacement, minority drivers
   ............................................................................................................................................................................................. 33
   Table 59. Citations results, nearest five neighbor matching with replacement, Hispanic drivers . 33
   Table 60. Citations results, nearest five neighbor matching with replacement, Black drivers ........ 33
   Table 61. Citations results, nearest five neighbor matching with replacement, minority drivers .. 34
   Table 62. Searches results, nearest five neighbor matching with replacement, Hispanic drivers . 34
   Table 63. Searches results, nearest five neighbor matching with replacement, Black drivers ........ 34
   Table 64. Searches results, nearest five neighbor matching with replacement, minority drivers.. 34
   Table 65. Arrests results, nearest five neighbor matching with replacement, Hispanic drivers ..... 35
   Table 66. Arrests results, nearest five neighbor matching with replacement, Black drivers ............ 35
   Table 67. Arrests results, nearest five neighbor matching with replacement, minority drivers ..... 35
   Table 68. Matching results for radius of 0.001 matching, with replacement, Hispanic drivers, stop




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                                                                        vi
            Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 50 of 111




   length................................................................................................................................................................................ 35
   Table 69. Matching results for radius of 0.001 matching, with replacement, Black drivers, stop
   length................................................................................................................................................................................ 36
   Table 70. Matching results for radius of 0.001 matching, with replacement, minority drivers, stop
   length................................................................................................................................................................................ 36
   Table 71. Matching results for radius of 0.001 matching, with replacement, Hispanic drivers, all
   other outcomes............................................................................................................................................................. 36
   Table 72. Matching results for radius of 0.001 matching, with replacement, Black drivers, all other
   outcomes......................................................................................................................................................................... 36
   Table 73. Matching results for radius of 0.001 matching, with replacement, minority drivers, all
   other outcomes............................................................................................................................................................. 36
   Table 74. Stop length results, radius 0.001 matching with replacement, Hispanic drivers .............. 37
   Table 75. Stop length results, radius 0.001 matching with replacement, Black drivers..................... 37
   Table 76. Stop length results, radius 0.001 matching with replacement, minority drivers .............. 37
   Table 77. Citations results, radius 0.001 matching with replacement, Hispanic drivers .................... 37
   Table 78. Citations results, radius 0.001 matching with replacement, Black drivers .......................... 38
   Table 79. Citations results, radius 0.001 matching with replacement, minority drivers .................... 38
   Table 80. Searches results, radius 0.001 matching with replacement, Hispanic drivers .................... 38
   Table 81. Searches results, radius 0.001 matching with replacement, Black drivers .......................... 38
   Table 82. Searches results, radius 0.001 matching with replacement, minority drivers .................... 39
   Table 83. Arrests results, radius 0.001 matching with replacement, Hispanic drivers........................ 39
   Table 84. Arrests results, radius 0.001 matching with replacement, Black drivers .............................. 39
   Table 85. Arrests results, radius 0.001 matching with replacement, minority drivers ........................ 39
   Table 86. Matching results for radius of 0.01 matching, with replacement, Hispanic drivers, stop
   length................................................................................................................................................................................ 40
   Table 87. Matching results for radius of 0.01 matching, with replacement, Black drivers, stop
   length................................................................................................................................................................................ 40
   Table 88. Matching results for radius of 0.01 matching, with replacement, minority drivers, stop
   length................................................................................................................................................................................ 40
   Table 89. Matching results for radius of 0.01 matching, with replacement, Hispanic drivers, all
   other outcomes............................................................................................................................................................. 40
   Table 90. Matching results for radius of 0.01 matching, with replacement, Black drivers, all other
   outcomes......................................................................................................................................................................... 40
   Table 91. Matching results for radius of 0.01 matching, with replacement, minority drivers, all
   other outcomes............................................................................................................................................................. 41
   Table 92. Stop length results, radius 0.01 matching with replacement, Hispanic drivers ................ 41
   Table 93. Stop length results, radius 0.01 matching with replacement, Black drivers ....................... 41
   Table 94. Stop length results, radius 0.01 matching with replacement, minority drivers ................. 41
   Table 95. Citations results, radius 0.01 matching with replacement, Hispanic drivers ...................... 42
   Table 96. Citations results, radius 0.01 matching with replacement, Black drivers ............................. 42
   Table 97. Citations results, radius 0.01 matching with replacement, minority drivers....................... 42
   Table 98. Searches results, radius 0.01 matching with replacement, Hispanic drivers ...................... 42
   Table 99. Searches results, radius 0.01 matching with replacement, Black drivers ............................. 43
   Table 100. Searches results, radius 0.01 matching with replacement, minority drivers .................... 43




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                                                                 vii
            Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 51 of 111




   Table 101. Arrests results, radius 0.01 matching with replacement, Hispanic drivers ....................... 43
   Table 102. Arrests results, radius 0.01 matching with replacement, Black drivers .............................. 43
   Table 103. Arrests results, radius 0.01 matching with replacement, minority drivers ........................ 44
   Table 104. Matching results for nearest neighbor matching, without replacement, Hispanic
   drivers, stop length ...................................................................................................................................................... 44
   Table 105. Matching results for nearest neighbor matching, without replacement, Black drivers,
   stop length ..................................................................................................................................................................... 44
   Table 106. Matching results for nearest neighbor matching, without replacement, minority
   drivers, stop length ...................................................................................................................................................... 44
   Table 107. Matching results for nearest neighbor matching, without replacement, Hispanic
   drivers, all other outcomes ....................................................................................................................................... 45
   Table 108. Matching results for nearest neighbor matching, without replacement, Black drivers,
   all other outcomes ....................................................................................................................................................... 45
   Table 109. Matching results for nearest neighbor matching, without replacement, minority
   drivers, all other outcomes ....................................................................................................................................... 45
   Table 110. Stop length results, nearest neighbor matching without replacement, Hispanic drivers
   ............................................................................................................................................................................................. 45
   Table 111. Stop length results, nearest neighbor matching without replacement, Black drivers . 45
   Table 112. Stop length results, nearest neighbor matching without replacement, minority drivers
   ............................................................................................................................................................................................. 46
   Table 113. Citations results, nearest neighbor matching without replacement, Hispanic drivers 46
   Table 114. Citations results, nearest neighbor matching without replacement, Black drivers ....... 46
   Table 115. Citations results, nearest neighbor matching without replacement, minority drivers . 46
   Table 116. Searches results, nearest neighbor matching without replacement, Hispanic drivers 47
   Table 117. Searches results, nearest neighbor matching without replacement, Black drivers ....... 47
   Table 118. Searches results, nearest neighbor matching without replacement, minority drivers . 47
   Table 119. Arrests results, nearest neighbor matching without replacement, Hispanic drivers .... 47
   Table 120. Arrests results, nearest neighbor matching without replacement, Black drivers ........... 48
   Table 121. Arrests results, nearest neighbor matching without replacement, minority drivers..... 48
   Table 122. Common support results, Hispanic drivers, stop length ......................................................... 49
   Table 123. Common support results, Hispanic drivers, all other outcomes .......................................... 50
   Table 124. Balance testing results, Hispanic drivers, stop length .............................................................. 51
   Table 125. Balance testing results, Hispanic drivers, all other outcomes ............................................... 52
   Table 126. Common support results, Black drivers, stop length ................................................................ 52
   Table 127. Common support results, Black drivers, all other outcomes ................................................. 53
   Table 128. Balance testing results, Black drivers, stop length ..................................................................... 54
   Table 129. Balance testing results, Black drivers, all other outcomes ...................................................... 55
   Table 130. Common support results, minority drivers, stop length ......................................................... 55
   Table 131. Common support results, minority drivers, all other outcomes........................................... 56
   Table 132. Balance testing results, minority drivers, stop length .............................................................. 57
   Table 133. Balance testing results, minority drivers, all other outcomes ................................................ 58




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                                                                        vii
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 52 of 111




SUPPLEMENTAL APPENDIX 1: VARIABLE
DEFINITIONS, DESCRIPTIVE STATISTICS, AND
MISSING VALUES SUMMARY
This appendix presents the variables used in the analysis. Table 1 provides basic descriptive statistics: count, mean,
standard deviation, minimum, and maximum. It also includes the number of missing values and the percentage of
missing values. The search and seizure variables contain a significant number of missing values in the dataset
because the seizure data were collected only when a search took place. The missing data in these fields do not
affect our analysis.
CNA also coordinated with the MCSO during the preliminary review of the data to address missing values for
some variables. The analysis team identified 3 stop data entries with missing latitude and longitude coordinates. In
addition, the MCSO and CNA identified that 569 latitudes and longitudes had been coded to a default value used
when the deputy does not have connectivity during the stop. The MCSO used the coded address location for
these stops as well to code accurate latitude and longitude data. The MCSO used the coded location for these
stops to identify the latitude and longitude for all entries. The analysis team identified additional missing data that
the MCSO could not adjudicate or impute. Five stops were missing data for the vehicle license plate; we omitted
these from all analyses, since in-state plate status is used as a propensity score matching variable. Two stops were
missing either start or end times, so we could not calculate stop lengths; these stops are omitted only from the
stop length analysis. Taken together, the missing data represent less than 0.1 percent of the overall data, well
below any standard thresholds for concerns about missing data biasing analysis or findings.
In each case, CNA updated the data set using updated data provided by the MCSO for these stops.

Table 1. Variable definitions, descriptive statistics, and missing values summary

                                                                   Std.                                    Percent
     Variable Name             Definition           N      Mean    Dev.    Min     Max      Missing        Missing
 DriverRace_A               Driver race           20,281    0.02   0.149      0        1            0                0
                            (indicator variable
                            for Asian)
 DriverRace_B               Driver race           20,281    0.07   0.255      0        1            0                0
                            (indicator variable
                            for Black)
 DriverRace_H               Driver race           20,281    0.23   0.421      0        1            0                0
                            (indicator variable
                            for Hispanic)
 DriverRace_I               Driver race           20,281    0.01   0.104      0        1            0                0
                            (indicator variable
                            for Native
                            American)
 DriverRace_W               Driver race           20,281    0.67   0.472      0        1            0                0
                            (indicator variable
                            for White)




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                       1|
             Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 53 of 111



 DriverSex_F              Driver sex            20,281      0.38   0.485   0   1   0        0
                          (indicator variable
                          for female)
 DriverSex_M              Driver sex            20,281      0.62   0.485   0   1   0        0
                          (indicator variable
                          for male)
 DriverSex_U              Driver sex            20,281   0.00005   0.007   0   1   0        0
                          (indicator variable
                          for unknown)
 StopConclusion_Cite      Stop resulted in a    20,281      0.47   0.499   0   1   0        0
                          citation
 StopConclusion_No        Stop resulted in an   20,281     0.004   0.065   0   1   0        0
                          incidental contact
                          form
 StopConclusion_Warn      Stop resulted in a    20,281      0.52   0.500   0   1   0        0
                          warning
 DvrArrest                Driver was            20,281      0.04   0.205   0   1   0        0
                          arrested
 DUIStopInd               Deputy indicated      20,281      0.02   0.153   0   1   0        0
                          the stop length
                          was extended due
                          to DUI protocols
 LangBarrierInd           Deputy indicated      20,281      0.01   0.112   0   1   0        0
                          the stop length
                          was extended due
                          to language barrier
 TechIssueInd             Deputy indicated      20,281      0.07   0.258   0   1   0        0
                          the stop length
                          was extended due
                          to technical issues
 TrainingStopInd          Deputy indicated      20,281      0.05   0.214   0   1   0        0
                          the stop length
                          was extended due
                          to training
 VehicleTowedInd          Deputy indicated      20,281      0.02   0.130   0   1   0        0
                          the stop length
                          was extended due
                          to towing of the
                          vehicle
 StopClass_Crim           Stop classified as    20,281     0.002   0.047   0   1   0        0
                          criminal
 StopClass_CivTraffic     Stop classified as    20,281      0.97   0.176   0   1   0        0
                          civil traffic
 StopClass_CrimTraffic    Stop classified as    20,281      0.03   0.170   0   1   0        0
                          criminal traffic
 StopClass_Petty          Stop classified as    20,281    0.0001   0.012   0   1   0        0
                          petty
 SearchDriver             Driver was            20,281      0.02   0.140   0   1   0        0
                          searched
 SearchVehicle            Vehicle was           20,281      0.02   0.147   0   1   0        0
                          searched
 SearchDriverVehicle      Driver or vehicle     20,281      0.03   0.173   0   1   0        0
                          was searched
 SearchDriverNonInc       Driver                20,281     0.003   0.051   0   1   0        0
                          discretionary




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                         2|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 54 of 111



                             search (i.e., not
                             incident to arrest)
 SearchVehicleNonInc         Vehicle                20,281    0.01    0.099   0    1        0        0
                             discretionary
                             search (i.e., not
                             incident to a tow)
 SearchDriverVehicleNonInc   Driver or vehicle      20,281    0.01    0.105   0    1        0        0
                             discretionary
                             search
 SearchDvrSeizure            Driver search             53     0.17    0.379   0    1    20,228   0.9974
                             resulted in seizure
 SearchVehSeizure            Vehicle search           200     0.51    0.501   0    1    20,081   0.9901
                             resulted in seizure
 SearchSeizure               Driver or vehicle        228     0.47    0.500   0    1    20,053   0.9888
                             search resulted in
                             seizure
 StopLength                  The length of the      20,281   16.89   24.461   1   836       0        0
                             stop in minutes
 NonAZPlate                  The stopped            20,276    0.10    0.295   0    1        5    0.0002
                             vehicle had non-
                             Arizona plates
 DUITaskForce                Deputy was on          20,281    0.02    0.143   0    1        0        0
                             special
                             assignment: DUI
                             task force
 CallSignCat_1               Deputy was             20,281    0.76    0.425   0    1        0        0
                             operating under a
                             call sign for normal
                             patrol
 CallSignCat_2               Deputy was             20,281    0.12    0.329   0    1        0        0
                             operating under a
                             call sign for Lake
                             Patrol
 CallSignCat_3               Deputy was             20,281   0.001    0.025   0    1        0        0
                             operating under a
                             call sign for a
                             supervisor
 CallSignCat_4               Deputy was             20,281   0.002    0.043   0    1        0        0
                             operating under a
                             call sign for other
                             assignments
 CallSignCat_5               Deputy was             20,281    0.11    0.307   0    1        0        0
                             operating under a
                             call sign for
                             designated traffic
                             stop car
 CallSignCat_6               Deputy was             20,281    0.01    0.072   0    1        0        0
                             operating under a
                             call sign for off-
                             duty assignment




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                        3|
       Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 55 of 111




                                   This page intentionally blank.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                4|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 56 of 111




SUPPLEMENTAL APPENDIX 2: PROPENSITY SCORE
MATCHING LOGISTIC REGRESSION RESULTS
This appendix presents the results tables from the matching stage logistic regression estimation for each
condition of interest. With one exception, the logistic regression estimates are the same for all propensity score
matching analyses, including the baseline and all alternate specifications. The exception is that the stop length
logistic regression results differ from those for the other outcomes due to the addition of arrests and searches as
matching variables. We therefore present the results for stop length separately from the other outcomes. We used
the regressions to generate the p-scores for matching purposes in all specifications.

Table 2. Logistic regression results for stop length, Hispanic drivers
                                   Number of Observations                18,183
                                    Chi-Squared Statistic                1,410.18
                                     Probability Value               less than 0.001
                                     Pseudo R-Squared                     0.068
                                       Log Likelihood                   -9,665.771



                                            Coefficient      Standard             z-score       Probability
                                                               Error                              Value
 Special assignment: DUI Task Force             0.27            0.119                 2.27            0.023
 Driver sex (male)                              0.16            0.037                 4.25      less than 0.001
 X coordinate                                  -1.67            0.077               -21.68      less than 0.001
 Y coordinate                                  -1.19            0.051               -23.14      less than 0.001
 Stop time (8 am to 8 pm)                      -0.19            0.038                -4.98      less than 0.001
 Stop classification (civil traffic)           -0.39            0.120                -3.24            0.001
 Non-Arizona plate                             -0.69            0.070                -9.91              0
 Call sign category: normal patrol              0.05            0.440                 0.12            0.907
 Call sign category: Lake Division patrol       0.33            0.442                 0.75            0.455
 Call sign category: supervisors                0.06            0.852                 0.07            0.944
 Call sign category: designated traffic
 enforcement car                                -0.12           0.443                -0.26            0.794
 Call sign category: off-duty assignment         1.22           0.500                 2.45            0.014
 Driver arrested                                -0.14           0.119                -1.18            0.238
 Driver or vehicle searched                      1.23           0.110               11.21       less than 0.001
 Constant                                      -78.18           6.222               -12.57      less than 0.001




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                    5|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 57 of 111




Table 3. Logistic regression results for all other outcomes, Hispanic drivers
                                   Number of Observations                 18,183
                                    Chi-Squared Statistic                1,255.24
                                     Probability Value                less than 0.001
                                     Pseudo R-Squared                     0.0605
                                       Log Likelihood                   -9,743.242



                                            Coefficient    Standard             z-score      Probability
                                                             Error                             Value
 Special assignment: DUI Task Force             0.30           0.117                  2.58         0.01
 Driver sex (male)                              0.18           0.037                  4.78   less than 0.001
 X coordinate                                  -1.67           0.077                -21.75   less than 0.001
 Y coordinate                                  -1.17           0.051                -22.94   less than 0.001
 Stop time (8 am to 8 pm)                      -0.21           0.037                 -5.69   less than 0.001
 Stop classification (civil traffic)           -0.45           0.092                 -4.86   less than 0.001
 Non-Arizona plate                             -0.69           0.070                 -9.99   less than 0.001
 Call sign category: normal patrol              0.05           0.439                  0.11         0.91
 Call sign category: Lake Division patrol       0.34           0.442                  0.78         0.44
 Call sign category: supervisors                0.11           0.829                  0.13         0.90
 Call sign category: designated traffic
 enforcement car                                -0.13          0.442                 -0.29         0.77
 Call sign category: off-duty assignment         1.23          0.500                  2.46         0.01
 Constant                                      -76.33          6.185                -12.34   less than 0.001

Table 4. Logistic regression results for stop length, Black drivers
                                   Number of Observations                 14,914
                                    Chi-Squared Statistic                 425.10
                                     Probability Value                less than 0.001
                                     Pseudo R-Squared                     0.0455
                                       Log Likelihood                   -4,458.889



                                            Coefficient    Standard             z-score      Probability
                                                             Error                             Value
 Special assignment: DUI Task Force             0.34           0.176                  1.92         0.05
 Driver sex (male)                              0.01           0.059                  0.14         0.89
 X coordinate                                  -1.38           0.118                -11.73   less than 0.001
 Y coordinate                                  -0.84           0.081                -10.41   less than 0.001
 Stop time (8 am to 8 pm)                      -0.38           0.059                 -6.42   less than 0.001




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                             6|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 58 of 111



 Stop classification (civil traffic)           -0.09          0.188                 -0.46         0.65
 Non-Arizona plate                              0.00          0.092                 -0.04         0.96
 Call sign category: normal patrol             -0.63          0.549                 -1.16         0.25
 Call sign category: Lake Division patrol      -0.32          0.552                 -0.59         0.56
 Call sign category: supervisors                0.84          0.888                  0.94         0.35
 Call sign category: designated traffic
 enforcement car                                -1.05         0.557                 -1.88          0.06
 Call sign category: off-duty assignment         1.33         0.613                  2.16          0.03
 Driver arrested                                 0.25         0.186                  1.36          0.17
 Driver or vehicle searched                      0.72         0.182                  3.97    less than 0.001
 Constant                                      -49.20         10.012                -4.91    less than 0.001

Table 5. Logistic regression results for all other outcomes, Black drivers
                                   Number of Observations                14,914
                                    Chi-Squared Statistic                392.21
                                     Probability Value             less than 0.001
                                     Pseudo R-Squared                     0.042
                                       Log Likelihood                  -4,475.338



                                            Coefficient    Standard               z-score    Probability
                                                             Error                             Value
 Special assignment: DUI Task Force             0.39          0.174                   2.23         0.03
 Driver sex (male)                              0.02          0.059                   0.42         0.68
 X coordinate                                  -1.39          0.118                 -11.81   less than 0.001
 Y coordinate                                  -0.83          0.081                 -10.26   less than 0.001
 Stop time (8 am to 8 pm)                      -0.40          0.059                  -6.72   less than 0.001
 Stop classification (civil traffic)           -0.38          0.147                  -2.57         0.01
 Non-Arizona plate                              0.00          0.092                  -0.01         1.00
 Call sign category: normal patrol             -0.64          0.549                  -1.17         0.24
 Call sign category: Lake Division patrol      -0.30          0.552                  -0.54         0.59
 Call sign category: supervisors                0.80          0.888                   0.9          0.37
 Call sign category: designated traffic
 enforcement car                                -1.06         0.557                  -1.9          0.06
 Call sign category: off-duty assignment         1.32         0.613                  2.15          0.03
 Constant                                      -46.98         9.982                 -4.71    less than 0.001

Table 6. Logistic regression results for stop length, minority drivers
                                   Number of Observations                20,276
                                    Chi-Squared Statistic                1,548.33
                                     Probability Value             less than 0.001




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                 7|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 59 of 111




                                        Pseudo R-Squared                0.0599
                                          Log Likelihood              -12,142.397



                                            Coefficient    Standard           z-score      Probability
                                                             Error                           Value
 Special assignment: DUI Task Force             0.29          0.104                 2.82         0.01
 Driver sex (male)                              0.10          0.032                 3.14         0.00
 X coordinate                                  -1.65          0.069               -23.83   less than 0.001
 Y coordinate                                  -1.09          0.046               -23.41   less than 0.001
 Stop time (8 am to 8 pm)                      -0.22          0.033                -6.65   less than 0.001
 Stop classification (civil traffic)           -0.30          0.108                 -2.8         0.01
 Non-Arizona plate                             -0.42          0.057                -7.47   less than 0.001
 Call sign category: normal patrol             -0.23          0.354                -0.64         0.52
 Call sign category: Lake Division patrol       0.05          0.356                 0.14         0.89
 Call sign category: supervisors                0.24          0.675                 0.36         0.72
 Call sign category: designated traffic
 enforcement car                                -0.48         0.357                -1.33         0.18
 Call sign category: off-duty assignment         1.16         0.416                 2.8          0.01
 Driver arrested                                -0.04         0.106                -0.33         0.74
 Driver or vehicle searched                      1.09         0.101               10.83    less than 0.001
 Constant                                      -66.34         5.489               -12.09   less than 0.001

Table 7. Logistic regression results for all other outcomes, minority drivers
                                   Number of Observations               20,276
                                    Chi-Squared Statistic              1,388.93
                                     Probability Value             less than 0.001
                                     Pseudo R-Squared                   0.0538
                                       Log Likelihood                 -12,222.098



                                            Coefficient    Standard           z-score      Probability
                                                             Error                           Value
 Special assignment: DUI Task Force             0.32          0.103                 3.14         0.00
 Driver sex (male)                              0.12          0.032                 3.77   less than 0.001
 X coordinate                                  -1.66          0.069                -23.9   less than 0.002
 Y coordinate                                  -1.07          0.046               -23.25   less than 0.003
 Stop time (8 am to 8 pm)                      -0.24          0.033                -7.24   less than 0.004
 Stop classification (civil traffic)           -0.41          0.083                -4.95   less than 0.005
 Non-Arizona plate                             -0.42          0.056                -7.54   less than 0.006
 Call sign category: normal patrol             -0.22          0.354                -0.63         0.53




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                           8|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 60 of 111



 Call sign category: Lake Division patrol   0.07      0.355      0.21          0.83
 Call sign category: supervisors            0.25      0.667      0.37          0.71
 Call sign category: designated traffic
 enforcement car                             -0.48    0.356       -1.35         0.18
 Call sign category: off-duty assignment      1.17    0.416        2.82         0.01
 Constant                                   -64.91    5.463      -11.88   less than 0.001




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                              9|
       Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 61 of 111




                                   This page intentionally blank.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                10|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 62 of 111




SUPPLEMENTAL APPENDIX 3: PROPENSITY SCORE
MATCHING BASELINE ANALYSIS TABLES OF
RESULTS
This appendix includes the complete tables of the propensity score matching statistical testing results for all
baseline (nearest neighbor) propensity score matching analysis. These tables include the estimations of differences
in the outcome variable for the unmatched sample, and then for the matched sample using the treatment on the
treated (ATT), treatment on the untreated (ATU), and average treatment effect (ATE). We used the Abadie and
Imbens (2006) standard error calculation methodology to estimate standard errors for ATU and ATE. For radius
matching, we used the nearest 10 matches to calculate the Abadie and Imbens standard errors. As noted in the
main body of the report, the critical t-statistic for all analyses is 1.96. 1


Stop length
Table 8. Stop length baseline analysis results, Hispanic drivers

    Variable         Sample            Hispanic           White          Difference         Standard             t-statistic
                                       Drivers            Drivers                             Error
                     Unmatched            20.77             15.15              5.62             0.404               13.91
    Stop Length          ATT              20.77             18.23              2.54             0.836               3.04
                        ATU               15.15             17.39              2.25             0.481               4.68
                         ATE                                                   2.32             0.484               4.80

Table 9. Stop length baseline analysis results, Black drivers

    Variable         Sample             Black             White          Difference         Standard             t-statistic
                                       Drivers            Drivers                             Error
                     Unmatched            19.23             15.15              4.08             0.568               7.18
    Stop Length          ATT              19.23             18.33              0.89             0.914               0.98
                        ATU               15.15             16.76              1.62             0.487               3.32
                         ATE                                                   1.55             0.494               3.13




1 t-statistic values are presented in the Supplemental Appendices without converting to the absolute value and
therefore the sign may not match those presented in the main report.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                 11|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 63 of 111




Table 10. Stop length baseline analysis results, minority drivers

  Variable         Sample         Minority         White          Difference   Standard   t-statistic
                                  Drivers          Drivers                       Error
                  Unmatched          20.30            15.15          5.16        0.361       14.28
  Stop Length         ATT            20.30            17.58          2.72        0.656       4.15
                      ATU            15.15            16.86          1.71        0.321       5.34
                      ATE                                            2.05        0.370       5.54


Citations
Table 11. Citations baseline analysis results, Hispanic drivers

  Variable         Sample         Hispanic         White          Difference   Standard   t-statistic
                                  Drivers          Drivers                       Error
                  Unmatched           0.51            0.47           0.05        0.008       5.73
     Stop             ATT             0.51            0.45           0.06        0.011       5.41
   Conclusion
                      ATU             0.47            0.51           0.04        0.012       3.33
                      ATE                                            0.05        0.011       4.28

Table 12. Citations baseline analysis results, Black drivers

  Variable         Sample           Black          White          Difference   Standard   t-statistic
                                   Drivers         Drivers                       Error
                  Unmatched           0.43            0.47           -0.03       0.014       -2.42
     Stop             ATT             0.43            0.41           0.02        0.018       1.21
   Conclusion
                      ATU             0.47            0.47           0.01        0.019       0.36
                      ATE                                            0.01        0.018       0.45

Table 13. Citations baseline analysis results, minority drivers

  Variable         Sample         Minority         White          Difference   Standard   t-statistic
                                  Drivers          Drivers                       Error
                  Unmatched           0.49            0.47           0.03        0.007       3.52
     Stop             ATT             0.49            0.44           0.05        0.010       4.89
   Conclusion
                      ATU             0.47            0.50           0.03        0.010       2.93
                      ATE                                            0.04        0.009       4.07




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       12|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 64 of 111




Searches
Table 14. Searches baseline analysis results, Hispanic drivers

  Variable         Sample         Hispanic         White         Difference   Standard   t-statistic
                                  Drivers          Drivers                      Error
                  Unmatched           0.02            0.01          0.01        0.002       7.92
     Search           ATT             0.02            0.01          0.01        0.003       3.86
                      ATU             0.01            0.02          0.01        0.002       4.15
                      ATE                                           0.01        0.002       4.50

Table 15. Searches baseline analysis results, Black drivers

  Variable         Sample           Black          White         Difference   Standard   t-statistic
                                   Drivers         Drivers                      Error
                  Unmatched           0.02            0.01          0.02        0.003       6.61
     Search           ATT             0.02            0.01          0.01        0.005       2.04
                      ATU             0.01            0.02          0.01        0.006       1.82
                      ATE                                           0.01        0.006       1.91

Table 16. Searches baseline analysis results, minority drivers

  Variable         Sample         Minority         White         Difference   Standard   t-statistic
                                  Drivers          Drivers                      Error
                  Unmatched           0.02            0.01          0.01        0.002       8.75
     Search           ATT             0.02            0.01          0.01        0.002       5.87
                      ATU             0.01            0.02          0.01        0.002       3.94
                      ATE                                           0.01        0.002       5.16


Arrests
Table 17. Arrests baseline analysis results, Hispanic drivers

  Variable         Sample         Hispanic         White         Difference   Standard   t-statistic
                                  Drivers          Drivers                      Error
                  Unmatched           0.06            0.03          0.03        0.003       9.07
     Arrest           ATT             0.06            0.05          0.01        0.005       2.56
                      ATU             0.03            0.05          0.01        0.005       3.18
                      ATE                                           0.01        0.004       3.40




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                         13|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 65 of 111




Table 18. Arrests baseline analysis results, Black drivers

  Variable         Sample           Black          White        Difference   Standard   t-statistic
                                   Drivers         Drivers                     Error
                  Unmatched           0.07            0.03         0.03        0.005       6.39
     Arrest           ATT             0.07            0.05         0.01        0.009       1.68
                      ATU             0.03            0.04         0.01        0.006       1.24
                      ATE                                          0.01        0.006       1.37

Table 19. Arrests baseline analysis results, minority drivers

  Variable         Sample         Minority         White        Difference   Standard   t-statistic
                                  Drivers          Drivers                     Error
                  Unmatched           0.06            0.03         0.03        0.003       9.81
     Arrest           ATT             0.06            0.05         0.01        0.005       2.91
                      ATU             0.03            0.05         0.01        0.004       3.40
                      ATE                                          0.01        0.004       3.68




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    14|
           Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 66 of 111




SUPPLEMENTAL APPENDIX 4: PROPENSITY SCORE
MATCHING RESULTS FOR STOP LENGTH WHEN
INCLUDING EXTENDED STOP INDICATOR
VARIABLES
In this appendix, we present the detailed results tables for each of the alternate specifications regarding the
inclusion of the extended stop indicators in the stop length analysis.


Controlling for extended stop indicators
The initial logistic regressions for these models are identical to those in the baseline model. Here we present the
results from the second stage regression, in which the extended stop indicators are entered as control variables.

Table 20. Stop lengths results, controlling for extended stop indicators, Hispanic drivers
                                  Number of Observations                               18,183
                        F(20 variables, 18,162 Degrees of Freedom)                      61.26
                                     Probability Value                             less than 0.001
                                         R-Squared                                         0.57
                                  Root Mean Square Error                                17.06



                                           Coefficient         Standard          z-score             Probability
                                                                 Error                                 Value
 Driver Hispanic                                0.94              0.288             3.27                 0.001
 Special assignment: DUI Task Force
                                                -3.23            0.843             -3.83             less than 0.001
 Driver sex (male)                               0.93            0.213              4.37             less than 0.001
 X coordinate                                    1.94            0.490              3.96             less than 0.001
 Y coordinate                                   -0.35            0.418             -0.84                   0.403
 Stop time (8 am to 8 pm)                       -0.24            0.286             -0.83                   0.409
 Stop classification (civil traffic)            15.72            2.994              5.25             less than 0.001
 Non-Arizona plate                               6.74            0.726              9.28             less than 0.001
 Call sign category 1                           -1.16            0.740             -1.56                   0.118
 Call sign category 2                           -3.68            0.795             -4.63             less than 0.001
 Call sign category 3                           33.66            27.711             1.21                   0.225
 Call sign category 5                           -2.39            0.778             -3.08                   0.002
 Call sign category 6                           -1.97            2.094             -0.94                   0.347
 Driver arrested                                35.26            3.155             11.17             less than 0.001




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                         15|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 67 of 111



 Driver or vehicle searched                    54.32          3.962           13.71             less than 0.001
 Extended stop indicator: DUI stop             20.35          2.836            7.18             less than 0.001
 Extended stop indicator: Language
 barrier                                        8.18         1.408             5.81             less than 0.001
 Extended stop indicator: Technical issue       4.46         0.535             8.34             less than 0.001
 Extended stop indicator: Training stop         9.10         1.375             6.62             less than 0.001
 Extended stop indicator: Vehicle towed        52.62         4.766            11.04             less than 0.001
 Constant                                     -107.30        51.040            -2.1                   0.036

Table 21. Stop lengths results, controlling for extended stop indicators, Black drivers
                               Number of Observations                             14,914
                     F(20 variables, 14,893 Degrees of Freedom)                   103.01
                                  Probability Value                           less than 0.001
                                      R-Squared                                      0.63
                               Root Mean Square Error                                12.74



                                            Coefficient   Standard          z-score             Probability
                                                            Error                                 Value
 Driver Black                                  0.83           0.523            1.6                  0.110
 Special assignment: DUI Task Force
                                               -0.72          0.962           -0.75                   0.456
 Driver sex (male)                             -0.06          0.183           -0.34                   0.732
 X coordinate                                   1.87          0.451            4.15             less than 0.001
 Y coordinate                                  -1.19          0.400           -2.98                   0.003
 Stop time (8 am to 8 pm)                      -1.31          0.271           -4.85             less than 0.001
 Stop classification (civil traffic)           14.43          2.684            5.38             less than 0.001
 Non-Arizona plate                              1.21          0.349            3.45                   0.001
 Call sign category 1                          -0.34          2.972           -0.11                   0.910
 Call sign category 2                          -1.71          2.993           -0.57                   0.568
 Call sign category 3                           4.12          3.015            1.37                   0.172
 Call sign category 5                           0.09          2.996            0.03                   0.976
 Call sign category 6                           3.48          3.535            0.98                   0.325
 Driver arrested                               25.41          3.135            8.11             less than 0.001
 Driver or vehicle searched                    28.21          3.506            8.05             less than 0.001
 Extended stop indicator: DUI stop             39.91          3.077           12.97             less than 0.001
 Extended stop indicator: Language
 barrier                                       17.77         2.511             7.08             less than 0.001
 Extended stop indicator: Technical issue       6.26         0.411            15.22             less than 0.001
 Extended stop indicator: Training stop         1.41         0.854             1.66                   0.098
 Extended stop indicator: Vehicle towed        63.39         5.830            10.87             less than 0.001
 Constant                                     -196.47        47.527           -4.13             less than 0.001




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                16|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 68 of 111




Table 22. Stop lengths results, controlling for extended stop indicators, minority drivers
                               Number of Observations                                    20,276
                     F(20 variables, 20,255 Degrees of Freedom)                          84.79
                                  Probability Value                                  less than 0.001
                                      R-Squared                                           0.62
                               Root Mean Square Error                                    14.50



                                            Coefficient        Standard          z-score               Probability
                                                                 Error                                   Value
 Driver Minority                                 0.81             0.231                3.5             less than 0.001
 Special assignment: DUI Task Force             -0.45             1.391              -0.32                   0.748
 Driver sex (male)                               0.83             0.169                4.9             less than 0.001
 X coordinate                                    2.52             0.391               6.45             less than 0.001
 Y coordinate                                   -1.70             0.304               -5.6             less than 0.001
 Stop time (8 am to 8 pm)                       -0.74             0.218              -3.41                   0.001
 Stop classification (civil traffic)             7.33             2.334               3.14                   0.002
 Non-Arizona plate                               3.61             0.403               8.98             less than 0.001
 Call sign category 1                            0.73             2.826               0.26                   0.795
 Call sign category 2                           -0.48             2.848              -0.17                   0.867
 Call sign category 3                            7.31             3.104               2.36                   0.019
 Call sign category 5                            0.11             2.829               0.04                   0.970
 Call sign category 6                           -1.17             2.914               -0.4                   0.688
 Driver arrested                                24.43             2.445               9.99             less than 0.001
 Driver or vehicle searched                     40.42             3.552              11.38             less than 0.001
 Extended stop indicator: DUI stop              35.95             2.812              12.79             less than 0.001
 Extended stop indicator: Language
 barrier                                         1.77             1.133               1.57                   0.118
 Extended stop indicator: Technical issue        5.82             0.386              15.08             less than 0.001
 Extended stop indicator: Training stop          5.86             0.939               6.25             less than 0.001
 Extended stop indicator: Vehicle towed         52.64             3.795              13.87             less than 0.001
 Constant                                      -270.95            37.939             -7.14             less than 0.001


Extended stop indicators as matching variables
Note that, as explained in the report, the extended stop variable for language barrier is omitted from this analysis.
It is not appropriate to include this variable, which has a plausibly causal relationship with the race of the driver.

Table 23. Stop lengths results, including extended stop indicators as matching variables, Hispanic drivers
                                  Number of Observations                   18,183
                                   Chi-Squared Statistic                   1463.63




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                           17|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 69 of 111




                                       Probability Value                    less than 0.001
                                       Pseudo R-Squared                           0.07
                                         Log Likelihood                         -9639.05



                                               Coefficient            Standard           z-score            Probability
                                                                        Error                                 Value
 Special assignment: DUI Task Force                   0.28              0.120                2.30                 0.021
 Driver sex (male)                                    0.16              0.037                4.31           less than 0.001
 X coordinate                                        -1.68              0.077              -21.75           less than 0.001
 Y coordinate                                        -1.19              0.051              -23.08           less than 0.001
 Stop time (8 am to 8 pm)                            -0.19              0.038               -4.93           less than 0.001
 Stop classification (civil traffic)                 -0.36              0.121               -2.97                 0.003
 Non-Arizona plate                                   -0.69              0.070               -9.90           less than 0.001
 Call sign category 1                                 0.06              0.442                0.15                 0.884
 Call sign category 2                                 0.36              0.444                0.81                 0.415
 Call sign category 3                                -0.04              0.872               -0.05                 0.963
 Call sign category 5                                -0.10              0.445               -0.22                 0.824
 Call sign category 6                                 1.25              0.502                2.48                 0.013
 Driver arrested                                     -0.12              0.121               -0.98                 0.326
 Driver or vehicle searched                           0.77              0.140                5.51           less than 0.001
 Extended stop indicator: DUI stop                   -0.17              0.129               -1.33                 0.184
 Extended stop indicator: Technical issue             0.16              0.067                2.44                 0.015
 Extended stop indicator: Training stop               0.09              0.079                1.13                 0.257
 Extended stop indicator: Vehicle towed               1.04              0.159                6.56           less than 0.001
 Constant                                           -77.81              6.232              -12.49           less than 0.001



  Variable          Sample           Hispanic                White        Difference          Standard          t-statistic
                                     Drivers                 Drivers                            Error
                    Unmatched               20.77             15.15             5.62                0.404           13.91
  Stop Length           ATT                 20.77             18.88             1.89                0.813           2.32
                        ATU                 15.15             16.13             0.98                0.332           2.96
                        ATE                                                     1.22                0.384           3.17

Table 24. Stop lengths results, including extended stop indicators as matching variables, Black drivers
                                  Number of Observations                         14,914
                                   Chi-Squared Statistic                         431.94
                                    Probability Value                       less than 0.001




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                              18|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 70 of 111




                                       Pseudo R-Squared                           0.05
                                         Log Likelihood                         -4455.47



                                               Coefficient            Standard           z-score            Probability
                                                                        Error                                 Value
 Special assignment: DUI Task Force                   0.34             0.177                 1.93                 0.054
 Driver sex (male)                                    0.01             0.059                 0.13                 0.893
 X coordinate                                        -1.38             0.118               -11.72           less than 0.001
 Y coordinate                                        -0.85             0.081                -10.5           less than 0.001
 Stop time (8 am to 8 pm)                            -0.38             0.060                -6.31           less than 0.001
 Stop classification (civil traffic)                 -0.08             0.189                -0.42                 0.671
 Non-Arizona plate                                   -0.01             0.092                -0.12                 0.904
 Call sign category 1                                -0.62             0.549                -1.13                 0.258
 Call sign category 2                                -0.33             0.553                -0.59                 0.554
 Call sign category 3                                 0.80             0.889                 0.9                  0.368
 Call sign category 5                                -1.04             0.557                -1.87                 0.062
 Call sign category 6                                 1.32             0.613                 2.16                 0.031
 Driver arrested                                      0.27             0.186                 1.48                  0.14
 Driver or vehicle searched                           0.82             0.209                 3.93           less than 0.001
 Extended stop indicator: DUI stop                    0.10             0.194                 0.52                 0.604
 Extended stop indicator: Technical issue             0.12             0.107                 1.09                 0.275
 Extended stop indicator: Training stop              -0.28             0.148                -1.88                  0.06
 Extended stop indicator: Vehicle towed              -0.39             0.287                -1.37                  0.17
 Constant                                           -50.17             10.020               -5.01           less than 0.001



  Variable          Sample             Black                 White       Difference           Standard          t-statistic
                                      Drivers                Drivers                            Error
                    Unmatched               19.23             15.15             4.08                0.568           7.18
  Stop Length           ATT                 19.23             17.20             2.02                1.035           1.96
                        ATU                 15.15             16.41             1.26                0.453           2.78
                        ATE                                                     1.33                0.466           2.86

Table 25. Stop lengths results, including extended stop indicators as matching variables, minority drivers
                                  Number of Observations                         20,276
                                   Chi-Squared Statistic                        1587.39
                                    Probability Value                       less than 0.001
                                    Pseudo R-Squared                              0.06




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                19|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 71 of 111




                                            Log Likelihood                      -12122.87



                                               Coefficient            Standard            z-score           Probability
                                                                        Error                                 Value
 Special assignment: DUI Task Force                   0.30              0.105                2.86                 0.004
 Driver sex (male)                                    0.10              0.032                3.21                 0.001
 X coordinate                                        -1.66              0.070              -23.85           less than 0.001
 Y coordinate                                        -1.09              0.046              -23.39           less than 0.001
 Stop time (8 am to 8 pm)                            -0.22              0.033               -6.54           less than 0.001
 Stop classification (civil traffic)                 -0.29              0.109               -2.68                 0.007
 Non-Arizona plate                                   -0.42              0.057               -7.46           less than 0.001
 Call sign category 1                                -0.21              0.355               -0.58                 0.560
 Call sign category 2                                 0.08              0.357                0.22                 0.823
 Call sign category 3                                 0.21              0.680                0.3                  0.762
 Call sign category 5                                -0.45              0.358               -1.27                 0.205
 Call sign category 6                                 1.18              0.417                2.82                 0.005
 Driver arrested                                     -0.04              0.107               -0.37                 0.710
 Driver or vehicle searched                           0.74              0.125                5.94           less than 0.001
 Extended stop indicator: DUI stop                   -0.06              0.112               -0.56                 0.578
 Extended stop indicator: Technical issue             0.15              0.059                2.63                 0.009
 Extended stop indicator: Training stop               0.01              0.071                0.16                 0.870
 Extended stop indicator: Vehicle towed               0.82              0.148                5.56           less than 0.001
 Constant                                           -66.33              5.496              -12.07           less than 0.001



  Variable          Sample           Minority                White        Difference          Standard          t-statistic
                                     Drivers                 Drivers                            Error
                    Unmatched               20.30             15.15             5.16                0.361           14.28
  Stop Length           ATT                 20.30             18.72             1.58                0.659            2.4
                        ATU                 15.15             16.40             1.25                0.311           4.03
                        ATE                                                     1.36                0.368            3.7


Analysis of stops with and without extended stop indicators
Table 26. Stop lengths results, observations limited to extended stops, Hispanic drivers
                                  Number of Observations                          2,741
                                   Chi-Squared Statistic                         309.62
                                    Probability Value                       less than 0.001
                                    Pseudo R-Squared                              0.09




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                              20|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 72 of 111




                                         Log Likelihood                       -1642.58



                                            Coefficient            Standard            z-score            Probability
                                                                     Error                                  Value
 Special assignment: DUI Task Force               -0.13             0.253                 -0.49                 0.621
 Driver sex (male)                                 0.25             0.090                  2.72                 0.007
 X coordinate                                     -1.56             0.203                 -7.66           less than 0.001
 Y coordinate                                     -1.38             0.127                -10.87           less than 0.001
 Stop time (8 am to 8 pm)                         -0.07             0.088                 -0.83                 0.408
 Stop classification (civil traffic)              -0.22             0.215                 -1.02                 0.308
 Non-Arizona plate                                -0.97             0.172                 -5.66           less than 0.001
 Call sign category 1                             -0.05             0.741                 -0.07                 0.944
 Call sign category 2                              0.24             0.748                  0.32                 0.749
 Call sign category 3                             -1.11             1.391                  -0.8                 0.426
 Call sign category 5                             -0.01             0.754                 -0.02                 0.985
 Call sign category 6                              1.27             0.957                  1.33                 0.185
 Driver arrested                                  -0.78             0.195                 -3.99           less than 0.001
 Driver or vehicle searched                        1.51             0.158                  9.55           less than 0.001
 Constant                                        -102.54            13.996                -7.33           less than 0.001



  Variable          Sample             Hispanic        White          Difference            Standard          t-statistic
                                       Drivers         Drivers                                Error
                    Unmatched            43.22             30.84             12.38                2.096           5.91
  Stop Length           ATT              43.22             44.65             -1.43                4.198           0.34
                        ATU              30.84             30.49             -0.35                1.950           0.18
                        ATE                                                  -0.74                2.350           0.32

Table 27. Stop lengths results, observations limited to non-extended stops, Hispanic drivers
                                  Number of Observations                      15,442
                                   Chi-Squared Statistic                      1048.64
                                    Probability Value                    less than 0.001
                                    Pseudo R-Squared                            0.06
                                      Log Likelihood                          -7958.76



                                            Coefficient            Standard            z-score            Probability
                                                                     Error                                  Value




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                              21|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 73 of 111




 Special assignment: DUI Task Force                0.38              0.134                2.82                 0.005
 Driver sex (male)                                 0.13              0.041                3.28                 0.001
 X coordinate                                     -1.69              0.084              -20.16           less than 0.001
 Y coordinate                                     -1.14              0.057              -19.97           less than 0.001
 Stop time (8 am to 8 pm)                         -0.21              0.042               -4.97           less than 0.001
 Stop classification (civil traffic)              -0.33              0.149                -2.2                 0.028
 Non-Arizona plate                                -0.63              0.076               -8.19           less than 0.001
 Call sign category 1                              0.19              0.561                0.34                 0.731
 Call sign category 2                              0.47              0.563                0.83                 0.405
 Call sign category 3                              0.83              1.082                0.77                 0.442
 Call sign category 5                              0.02              0.564                0.04                 0.971
 Call sign category 6                              1.35              0.620                2.18                 0.029
 Driver arrested                                   0.23              0.153                1.51                 0.132
 Driver or vehicle searched                        0.50              0.194                2.58                 0.010
 Constant                                        -71.65              6.996              -10.24           less than 0.001



  Variable          Sample             Hispanic           White        Difference          Standard          t-statistic
                                       Drivers            Drivers                            Error
                    Unmatched            14.69             12.82             1.87                0.190           9.82
  Stop Length           ATT              14.69             13.27             1.41                0.284           4.99
                        ATU              12.82             13.89             1.07                0.245           4.36
                        ATE                                                  1.15                0.222           5.19

Table 28. Stop lengths results, observations limited to extended stops, Black drivers
                                  Number of Observations                       1,959
                                   Chi-Squared Statistic                       95.65
                                    Probability Value                    less than 0.001
                                    Pseudo R-Squared                           0.07
                                      Log Likelihood                          -640.37



                                            Coefficient            Standard            z-score           Probability
                                                                     Error                                 Value
 Special assignment: DUI Task Force               -0.26              0.460              -0.56                  0.575
 Driver sex (male)                                 0.08              0.158               0.49                  0.624
 X coordinate                                     -1.72              0.342              -5.04            less than 0.001
 Y coordinate                                     -0.90              0.215              -4.18            less than 0.001
 Stop time (8 am to 8 pm)                         -0.42              0.152              -2.73                  0.006
 Stop classification (civil traffic)              -0.03              0.347              -0.07                  0.941




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                          22|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 74 of 111




 Non-Arizona plate                                0.09                0.227                 0.41                0.681
 Call sign category 1                            -0.71                1.123                -0.64                0.525
 Call sign category 2                            -0.57                1.135                 -0.5                0.618
 Call sign category 3                                               (omitted)
 Call sign category 5                             -0.90               1.155                -0.78                  0.435
 Call sign category 6                              2.10               1.280                 1.64                  0.101
 Driver arrested                                  -0.66               0.338                -1.95                  0.052
 Driver or vehicle searched                        1.45               0.285                 5.11            less than 0.001
 Constant                                        -44.20              24.198                -1.83                  0.068



  Variable          Sample              Black             White         Difference            Standard          t-statistic
                                       Drivers            Drivers                               Error
                    Unmatched           41.69              30.86             10.83                  3.437           3.15
  Stop Length           ATT             41.69              41.67                0.02                6.371           0.00
                        ATU             30.86              31.47                0.61                2.493           0.24
                        ATE                                                     0.54                2.626           0.21

Table 29. Stop lengths results, observations limited to non-extended stops, Black drivers
                                  Number of Observations                         12,951
                                   Chi-Squared Statistic                         348.66
                                    Probability Value                     less than 0.001
                                    Pseudo R-Squared                              0.04
                                      Log Likelihood                            -3804.62



                                           Coefficient             Standard              z-score            Probability
                                                                     Error                                    Value
 Special assignment: DUI Task Force               0.48               0.190                    2.5                 0.012
 Driver sex (male)                                0.00               0.064                  -0.05                 0.961
 X coordinate                                    -1.34               0.127                 -10.51           less than 0.001
 Y coordinate                                    -0.85               0.088                  -9.59           less than 0.001
 Stop time (8 am to 8 pm)                        -0.37               0.065                   -5.8           less than 0.001
 Stop classification (civil traffic)              0.06               0.233                   0.24                 0.810
 Non-Arizona plate                               -0.03               0.101                  -0.28                 0.779
 Call sign category 1                            -0.65               0.629                  -1.03                 0.305
 Call sign category 2                            -0.31               0.633                  -0.49                 0.623
 Call sign category 3                             1.65               1.044                   1.58                 0.114
 Call sign category 5                            -1.09               0.637                  -1.71                 0.088
 Call sign category 6                             1.08               0.703                   1.53                 0.126




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                23|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 75 of 111




 Driver arrested                                  0.64              0.220                2.89                  0.004
 Driver or vehicle searched                       0.46              0.273                1.7                   0.089
 Constant                                        -51.43             11.065              -4.65            less than 0.001



  Variable          Sample              Black             White       Difference           Standard          t-statistic
                                       Drivers            Drivers                            Error
                    Unmatched           15.08              12.82             2.26                0.269            8.4
  Stop Length           ATT             15.08              13.75             1.33                0.463           2.87
                        ATU             12.82              14.36             1.54                0.335           4.59
                        ATE                                                  1.52                0.324           4.69

Table 30. Stop lengths results, observations limited to extended stops, minority drivers
                                  Number of Observations                       3,096
                                   Chi-Squared Statistic                      306.04
                                    Probability Value                    less than 0.001
                                    Pseudo R-Squared                           0.07
                                      Log Likelihood                         -1968.33



                                           Coefficient             Standard            z-score           Probability
                                                                     Error                                 Value
 Special assignment: DUI Task Force               -0.24             0.234                -1.01                 0.313
 Driver sex (male)                                 0.18             0.081                 2.26                 0.024
 X coordinate                                     -1.52             0.187                -8.16           less than 0.001
 Y coordinate                                     -1.22             0.116               -10.51           less than 0.001
 Stop time (8 am to 8 pm)                         -0.12             0.080                -1.56                 0.118
 Stop classification (civil traffic)              -0.25             0.193                -1.29                 0.198
 Non-Arizona plate                                -0.56             0.138                -4.09           less than 0.001
 Call sign category 1                             -0.57             0.618                -0.93                 0.353
 Call sign category 2                             -0.31             0.625                 -0.5                 0.617
 Call sign category 3                             -1.92             1.327                -1.45                 0.147
 Call sign category 5                             -0.59             0.632                -0.94                 0.349
 Call sign category 6                              1.21             0.829                 1.46                 0.145
 Driver arrested                                  -0.70             0.178                -3.92           less than 0.001
 Driver or vehicle searched                        1.41             0.148                 9.51           less than 0.001
 Constant                                        -85.39             12.664               -6.74           less than 0.001




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                          24|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 76 of 111




  Variable          Sample             Minority           White        Difference          Standard          t-statistic
                                       Drivers            Drivers                            Error
                    Unmatched            42.80             30.84             11.96               1.934           6.19
  Stop Length           ATT              42.80             38.68             4.11                2.977           1.38
                        ATU              30.84             32.15             1.31                1.753           0.75
                        ATE                                                  2.54                2.018           1.26

Table 31. Stop lengths results, observations limited to non-extended stops, minority drivers
                                  Number of Observations                      17,180
                                   Chi-Squared Statistic                      1196.18
                                    Probability Value                    less than 0.001
                                    Pseudo R-Squared                            0.06
                                      Log Likelihood                         -10113.00



                                            Coefficient            Standard            z-score           Probability
                                                                     Error                                 Value
 Special assignment: DUI Task Force                0.42              0.116                3.64           less than 0.001
 Driver sex (male)                                 0.08              0.035                2.33                 0.020
 X coordinate                                     -1.67              0.075              -22.19           less than 0.001
 Y coordinate                                     -1.05              0.051              -20.56           less than 0.001
 Stop time (8 am to 8 pm)                         -0.23              0.036                -6.4           less than 0.001
 Stop classification (civil traffic)              -0.19              0.133               -1.45                 0.146
 Non-Arizona plate                                -0.39              0.062               -6.31           less than 0.001
 Call sign category 1                              0.02              0.453                0.05                 0.961
 Call sign category 2                              0.30              0.454                0.66                 0.507
 Call sign category 3                              1.30              0.866                 1.5                 0.134
 Call sign category 5                             -0.24              0.455               -0.53                 0.593
 Call sign category 6                              1.32              0.512                2.57                 0.010
 Driver arrested                                   0.33              0.134                2.47                 0.014
 Driver or vehicle searched                        0.49              0.171                2.85                 0.004
 Constant                                        -62.14              6.134              -10.13           less than 0.001



  Variable          Sample             Minority           White        Difference          Standard          t-statistic
                                       Drivers            Drivers                            Error
                    Unmatched            14.69             12.82             1.87                0.167           11.21
  Stop Length           ATT              14.69             13.64             1.04                0.287           3.64




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                             25|
       Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 77 of 111




                  ATU           12.82        13.75          0.93   0.211   4.4
                   ATE                                      0.97   0.203   4.75




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                    26|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 78 of 111




SUPPLEMENTAL APPENDIX 5: PROPENSITY SCORE
MATCHING ALTERNATE SPECIFICATIONS TABLES
OF RESULTS
This appendix includes the matching estimation step logistic regression results and the complete tables of the
propensity score matching statistical testing results for all the alternate specification (nearest five neighbors and
radius, and no replacement models) propensity score matching analysis. Within the alternate specifications, we
also note the degree to which observations had to be dropped from analysis because of a lack of sufficient
matching observations. This largely applies to radius matching techniques and techniques in which observations
chosen as a match are not replaced into the matching pool.


Nearest neighbor matching, with replacement
Matching results
Table 32. Matching results for nearest neighbor matching, with replacement, Hispanic drivers, stop length

      Observation                     Matched                    Not Matched                         Total
            White                        13,502                           0                          13,502
          Hispanic                        4,681                           0                          4,681
            Total                        18,183                           0                          18,183

Table 33. Matching results, nearest neighbor matching, with replacement, Black drivers, stop length

      Observation                     Matched                    Not Matched                         Total
            White                        13,502                           0                          13,502
            Black                         1,412                           0                          1,412
            Total                        14,914                           0                          14,914

Table 34. Matching results for nearest neighbor matching, with replacement, minority drivers, stop length

      Observation                     Matched                    Not Matched                         Total
            White                        13,502                           0                          13,502
          Minority                        6,774                           0                          6,774
            Total                        20,276                           0                          20,276




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                          27|
        Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 79 of 111




Table 35. Matching results for nearest neighbor matching, with replacement, Hispanic drivers, all other
outcomes

     Observation                  Matched                  Not Matched                     Total
          White                      13,502                       0                        13,502
         Hispanic                    4,681                        0                        4,681
           Total                     18,183                       0                        18,183

Table 36. Matching results, nearest neighbor matching, with replacement, Black drivers, all other outcomes

     Observation                  Matched                  Not Matched                     Total
          White                      13,502                       0                        13,502
           Black                     1,412                        0                        1,412
           Total                     14,914                       0                        14,914

Table 37. Matching results for nearest neighbor matching, with replacement, minority drivers, all other
outcomes

     Observation                  Matched                  Not Matched                     Total
          White                      13,502                       0                        13,502
         Minority                    6,774                        0                        6,774
           Total                     20,276                       0                        20,276

Stop length
Table 38. Stop length results, nearest neighbor matching with replacement, Hispanic drivers

  Variable          Sample       Hispanic        White        Difference      Standard        t-statistic
                                 Drivers         Drivers                        Error
                    Unmatched      20.77           15.15           5.62          0.404              13.91
  Stop Length          ATT         20.77           18.23           2.54          0.836              3.04
                      ATU          15.15           17.39           2.25          0.481              4.68
                       ATE                                         2.32          0.484              4.80

Table 39. Stop length results, nearest neighbor matching with replacement, Black drivers

  Variable          Sample        Black          White        Difference      Standard        t-statistic
                                 Drivers         Drivers                        Error
                    Unmatched      19.23           15.15           4.08          0.568              7.18
  Stop Length          ATT         19.23           18.33           0.89          0.914              0.98




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                              28|
        Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 80 of 111




                     ATU           15.15           16.76           1.62          0.487           3.32
                     ATE                                           1.55          0.494           3.13

Table 40. Stop length results, nearest neighbor matching with replacement, minority drivers

  Variable        Sample        Minority         White        Difference      Standard        t-statistic
                                Drivers          Drivers                        Error
                 Unmatched         20.30           15.15           5.16          0.361           14.28
  Stop Length        ATT           20.30           17.58           2.72          0.656           4.15
                     ATU           15.15           16.86           1.71          0.321           5.34
                     ATE                                           2.05          0.370           5.54

Citations
Table 41. Citations results, nearest neighbor matching with replacement, Hispanic drivers

  Variable        Sample         Hispanic        White        Difference      Standard        t-statistic
                                 Drivers         Drivers                        Error
                 Unmatched          0.51           0.47            0.05          0.008           5.73
    Stop             ATT            0.51           0.45            0.06          0.011           5.41
  Conclusion
                     ATU            0.47           0.51            0.04          0.012           3.33
                     ATE                                           0.05          0.011           4.28

Table 42. Citations results, nearest neighbor matching with replacement, Black drivers

  Variable        Sample          Black          White        Difference      Standard        t-statistic
                                 Drivers         Drivers                        Error
                 Unmatched          0.43           0.47           -0.03          0.014           -2.42
    Stop             ATT            0.43           0.41            0.02          0.018           1.21
  Conclusion
                     ATU            0.47           0.47            0.01          0.019           0.36
                     ATE                                           0.01          0.018           0.45

Table 43. Citations results, nearest neighbor matching with replacement, minority drivers

  Variable        Sample        Minority         White        Difference      Standard        t-statistic
                                Drivers          Drivers                        Error
                 Unmatched          0.49           0.47            0.03          0.007           3.52
    Stop             ATT            0.49           0.44            0.05          0.010           4.89
  Conclusion
                     ATU            0.47           0.50            0.03          0.010           2.93




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                              29|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 81 of 111




                     ATE                                          0.04           0.009        4.07

Searches
Table 44. Searches results, nearest neighbor matching with replacement, Hispanic drivers

  Variable        Sample        Hispanic         White        Difference      Standard     t-statistic
                                Drivers          Drivers                        Error
                 Unmatched          0.02           0.01           0.01           0.002        7.92
    Search           ATT            0.02           0.01           0.01           0.003        3.86
                     ATU            0.01           0.02           0.01           0.002        4.15
                     ATE                                          0.01           0.002        4.50

Table 45. Searches results, nearest neighbor matching with replacement, Black drivers

  Variable        Sample          Black          White        Difference      Standard     t-statistic
                                 Drivers         Drivers                        Error
                 Unmatched          0.02           0.01           0.02           0.003        6.61
    Search           ATT            0.02           0.01           0.01           0.005        2.04
                     ATU            0.01           0.02           0.01           0.006        1.82
                     ATE                                          0.01           0.006        1.91

Table 46. Searches results, nearest neighbor matching with replacement, minority drivers

  Variable        Sample        Minority         White        Difference      Standard     t-statistic
                                Drivers          Drivers                        Error
                 Unmatched          0.02           0.01           0.01           0.002        8.75
    Search           ATT            0.02           0.01           0.01           0.002        5.87
                     ATU            0.01           0.02           0.01           0.002        3.94
                     ATE                                          0.01           0.002        5.16

Arrests
Table 47. Arrests results, nearest neighbor matching with replacement, Hispanic drivers

  Variable        Sample        Hispanic         White        Difference      Standard     t-statistic
                                Drivers          Drivers                        Error
                 Unmatched          0.06           0.03           0.03           0.003        9.07
     Arrest          ATT            0.06           0.05           0.01           0.005        2.56
                     ATU            0.03           0.05           0.01           0.005        3.18




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       30|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 82 of 111




                         ATE                                       0.01          0.004             3.40

Table 48. Arrests results, nearest neighbor matching with replacement, Black drivers

  Variable            Sample       Black         White        Difference      Standard       t-statistic
                                  Drivers        Drivers                        Error
                      Unmatched     0.07           0.03            0.03          0.005             6.39
     Arrest              ATT        0.07           0.05            0.01          0.009             1.68
                        ATU         0.03           0.04            0.01          0.006             1.24
                         ATE                                       0.01          0.006             1.37

Table 49. Arrests results, nearest neighbor matching with replacement, minority drivers

  Variable            Sample      Minority       White        Difference      Standard       t-statistic
                                  Drivers        Drivers                        Error
                      Unmatched     0.06           0.03            0.03          0.003             9.81
     Arrest              ATT        0.06           0.05            0.01          0.005             2.91
                        ATU         0.03           0.05            0.01          0.004             3.40
                         ATE                                       0.01          0.004             3.68


Nearest five neighbors matching, with replacement
Matching results
Table 50. Matching results for nearest five neighbor matching, with replacement, Hispanic drivers, stop
length

     Observation                   Matched                 Not Matched                    Total
              White                  13,502                       0                       13,502
          Hispanic                   4,681                        0                        4,681
              Total                  18,183                       0                       18,183

Table 51. Matching results for nearest five neighbor matching, with replacement, Black drivers, stop length

     Observation                   Matched                 Not Matched                    Total
              White                  13,502                       0                       13,502
              Black                  1,412                        0                        1,412
              Total                  14,914                       0                       14,914




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                             31|
        Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 83 of 111




Table 52. Matching results for nearest five neighbor matching, with replacement, minority drivers, stop
length

     Observation                   Matched                 Not Matched                     Total
          White                      13,502                        0                       13,502
         Minority                     6,774                        0                        6,774
           Total                     20,276                        0                       20,276

Table 53. Matching results for nearest five neighbor matching, with replacement, Hispanic drivers, all other
outcomes

     Observation                   Matched                 Not Matched                     Total
          White                      13,502                        0                       13,502
         Hispanic                     4,681                        0                        4,681
           Total                     18,183                        0                       18,183

Table 54. Matching results for nearest five neighbor matching, with replacement, Black drivers, all other
outcomes

     Observation                   Matched                 Not Matched                     Total
          White                      13,502                        0                       13,502
           Black                      1,412                        0                        1,412
           Total                     14,914                        0                       14,914

Table 55. Matching results for nearest five neighbor matching, with replacement, minority drivers, all other
outcomes

     Observation                   Matched                 Not Matched                     Total
          White                      13,502                        0                       13,502
         Minority                     6,774                        0                        6,774
           Total                     20,276                        0                       20,276

Stop length
Table 56. Stop length results, nearest five neighbor matching with replacement, Hispanic drivers

  Variable          Sample       Hispanic        White         Difference      Standard       t-statistic
                                 Drivers         Drivers                         Error
                    Unmatched       20.77          15.15           5.62           0.404             13.91
  Stop Length          ATT          20.77          18.91           1.86           0.680             2.73
                      ATU           15.15          16.79           1.64           0.343             4.78




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                              32|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 84 of 111




                     ATE                                           1.70           0.391             4.34

Table 57. Stop length results, nearest five neighbor matching with replacement, Black drivers

  Variable        Sample           Black         White        Difference       Standard          t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         19.23          15.15           4.08           0.568             7.18
  Stop Length        ATT            19.23          18.04           1.18           0.723             1.64
                     ATU            15.15          16.28           1.13           0.383             2.95
                     ATE                                           1.14           0.402             2.83

Table 58. Stop length results, nearest five neighbor matching with replacement, minority drivers

  Variable        Sample         Minority        White        Difference       Standard          t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         20.30          15.15           5.16           0.361             14.28
  Stop Length        ATT            20.30          18.01           2.30           0.544             4.22
                     ATU            15.15          16.95           1.80           0.278             6.47
                     ATE                                           1.97           0.345              5.7

Citations
Table 59. Citations results, nearest five neighbor matching with replacement, Hispanic drivers

  Variable        Sample         Hispanic        White        Difference       Standard          t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         0.51            0.47           0.05           0.008             5.73
     Stop            ATT            0.51            0.45           0.06           0.009             6.55
   Conclusion
                     ATU            0.47            0.52           0.05           0.011             4.68
                     ATE                                           0.05           0.010             5.44

Table 60. Citations results, nearest five neighbor matching with replacement, Black drivers

  Variable        Sample           Black         White        Difference       Standard          t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         0.43            0.47           -0.03          0.014             -2.42
     Stop            ATT            0.43            0.42           0.02           0.015             1.03
   Conclusion
                     ATU            0.47            0.47           0.00           0.016             0.29




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                 33|
        Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 85 of 111




                     ATE                                           0.01           0.016             0.36

Table 61. Citations results, nearest five neighbor matching with replacement, minority drivers

  Variable        Sample         Minority        White        Difference       Standard          t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         0.49            0.47           0.03           0.007             3.52
    Stop             ATT            0.49            0.45           0.05           0.008             5.45
  Conclusion
                     ATU            0.47            0.50           0.04           0.009             3.98
                     ATE                                           0.04           0.008             4.78

Searches
Table 62. Searches results, nearest five neighbor matching with replacement, Hispanic drivers

  Variable        Sample         Hispanic        White        Difference       Standard          t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         0.02            0.01           0.01           0.002             7.92
    Search           ATT            0.02            0.01           0.01           0.002             5.13
                     ATU            0.01            0.01           0.01           0.002             3.81
                     ATE                                           0.01           0.002             4.44

Table 63. Searches results, nearest five neighbor matching with replacement, Black drivers

  Variable        Sample           Black         White        Difference       Standard          t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         0.02            0.01           0.02           0.003             6.61
    Search           ATT            0.02            0.01           0.01           0.004             2.98
                     ATU            0.01            0.02           0.02           0.006              2.9
                     ATE                                           0.02           0.006             2.98

Table 64. Searches results, nearest five neighbor matching with replacement, minority drivers

  Variable        Sample         Minority        White        Difference       Standard          t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         0.02            0.01           0.01           0.002             8.75
    Search           ATT            0.02            0.01           0.01           0.002             6.21
                     ATU            0.01            0.02           0.01           0.002             5.03




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                             34|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 86 of 111




                         ATE                                       0.01           0.002              5.79

Arrests
Table 65. Arrests results, nearest five neighbor matching with replacement, Hispanic drivers

  Variable            Sample      Hispanic       White        Difference       Standard        t-statistic
                                  Drivers        Drivers                         Error
                      Unmatched     0.06            0.03           0.03           0.003              9.07
     Arrest              ATT        0.06            0.05           0.02           0.005              3.37
                        ATU         0.03            0.05           0.01           0.004              3.06
                         ATE                                       0.01           0.004              3.38

Table 66. Arrests results, nearest five neighbor matching with replacement, Black drivers

  Variable            Sample       Black         White        Difference       Standard        t-statistic
                                  Drivers        Drivers                         Error
                      Unmatched     0.07            0.03           0.03           0.005              6.39
     Arrest              ATT        0.07            0.05           0.02           0.007              2.74
                        ATU         0.03            0.05           0.01           0.006              1.98
                         ATE                                       0.01           0.006              2.12

Table 67. Arrests results, nearest five neighbor matching with replacement, minority drivers

  Variable            Sample      Minority       White        Difference       Standard        t-statistic
                                  Drivers        Drivers                         Error
                      Unmatched     0.06            0.03           0.03           0.003              9.81
     Arrest              ATT        0.06            0.05           0.01           0.004              3.24
                        ATU         0.03            0.05           0.01           0.003              3.54
                         ATE                                       0.01           0.003              3.68


Radius matching, radius of 0.001, with replacement
Matching results
Table 68. Matching results for radius of 0.001 matching, with replacement, Hispanic drivers, stop length

     Observation                   Matched                 Not Matched                      Total
              White                  13,387                      115                        13,502




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                               35|
        Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 87 of 111




         Hispanic                     4,645                       36                        4,681
           Total                     18,032                       151                       18,183

Table 69. Matching results for radius of 0.001 matching, with replacement, Black drivers, stop length

     Observation                   Matched                 Not Matched                      Total
          White                      13,379                       123                       13,502
           Black                      1,409                        3                        1,412
           Total                     14,788                       126                       14,914

Table 70. Matching results for radius of 0.001 matching, with replacement, minority drivers, stop length

     Observation                   Matched                 Not Matched                      Total
          White                      13,426                       76                        13,502
         Minority                     6,730                       44                        6,774
           Total                     20,156                       120                       20,276

Table 71. Matching results for radius of 0.001 matching, with replacement, Hispanic drivers, all other
outcomes

     Observation                   Matched                 Not Matched                      Total
          White                      13,375                       127                       13,502
         Hispanic                     4,649                       32                        4,681
           Total                     18,024                       159                       18,183

Table 72. Matching results for radius of 0.001 matching, with replacement, Black drivers, all other
outcomes

     Observation                   Matched                 Not Matched                      Total
          White                      13,337                       165                       13,502
           Black                      1,404                        8                        1,412
           Total                     14,741                       173                       14,914

Table 73. Matching results for radius of 0.001 matching, with replacement, minority drivers, all other
outcomes

     Observation                   Matched                 Not Matched                      Total
          White                      13,413                       89                        13,502
         Minority                     6,749                       25                        6,774
           Total                     20,162                       114                       20,276




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                           36|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 88 of 111




Stop length
Table 74. Stop length results, radius 0.001 matching with replacement, Hispanic drivers

  Variable        Sample         Hispanic        White         Difference      Standard   t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         20.77          15.15           5.62           0.404      13.91
  Stop Length        ATT            20.06          18.11           1.96           0.844      2.32
                     ATU            15.11          17.27           2.16           0.596      3.62
                     ATE                                           2.11           0.566      3.72

Table 75. Stop length results, radius 0.001 matching with replacement, Black drivers

  Variable        Sample           Black         White         Difference      Standard   t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         19.23          15.15           4.08           0.568      7.18
  Stop Length        ATT            19.14          18.15           0.98           1.026      0.96
                     ATU            14.82          16.36           1.54           0.507      3.03
                     ATE                                           1.48           0.520      2.86

Table 76. Stop length results, radius 0.001 matching with replacement, minority drivers

  Variable        Sample         Minority        White         Difference      Standard   t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         20.30          15.15           5.16           0.361      14.28
  Stop Length        ATT            19.96          17.57           2.40           0.694      3.45
                     ATU            15.10          16.82           1.73           0.357      4.83
                     ATE                                           1.95           0.404      4.83

Citations
Table 77. Citations results, radius 0.001 matching with replacement, Hispanic drivers

  Variable        Sample         Hispanic        White         Difference      Standard   t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         0.51            0.47           0.05           0.008      5.73
     Stop            ATT            0.51            0.45           0.06           0.012      5.15
   Conclusion
                     ATU            0.46            0.51           0.04           0.013      3.35




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                          37|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 89 of 111




                     ATE                                           0.05              0.011      4.22

Table 78. Citations results, radius 0.001 matching with replacement, Black drivers

  Variable        Sample           Black         White         Difference      Standard      t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         0.43            0.47           -0.03             0.014      -2.42
     Stop            ATT            0.43            0.41           0.02              0.019      1.17
   Conclusion
                     ATU            0.46            0.47           0.01              0.019       0.4
                     ATE                                           0.01              0.018       0.5

Table 79. Citations results, radius 0.001 matching with replacement, minority drivers

  Variable        Sample         Minority        White         Difference      Standard      t-statistic
                                 Drivers         Drivers                         Error
                  Unmatched         0.49            0.47           0.03              0.007      3.52
     Stop            ATT            0.49            0.44           0.05              0.010      4.64
   Conclusion
                     ATU            0.46            0.50           0.03              0.011      3.01
                     ATE                                           0.04              0.009      4.03

Searches
Table 80. Searches results, radius 0.001 matching with replacement, Hispanic drivers

  Variable        Sample         Hispanic        White         Difference      Standard      t-statistic
                                 Drivers         Drivers                         Error
                  Unmatched         0.02            0.01           0.01              0.002      7.92
    Search           ATT            0.02            0.01           0.01              0.003      3.33
                     ATU            0.01            0.02           0.01              0.003      3.58
                     ATE                                           0.01              0.002      3.91

Table 81. Searches results, radius 0.001 matching with replacement, Black drivers

  Variable        Sample           Black         White         Difference      Standard      t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         0.02            0.01           0.02              0.003      6.61
    Search           ATT            0.02            0.01           0.01              0.005       2.2
                     ATU            0.01            0.02           0.01              0.005      2.14
                     ATE                                           0.01              0.005      2.24




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                          38|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 90 of 111




Table 82. Searches results, radius 0.001 matching with replacement, minority drivers

  Variable        Sample         Minority        White         Difference      Standard    t-statistic
                                 Drivers         Drivers                         Error
                  Unmatched         0.02            0.01           0.01            0.002      8.75
    Search           ATT            0.02            0.01           0.01            0.002      6.11
                     ATU            0.01            0.02           0.01            0.002      4.17
                     ATE                                           0.01            0.002      5.33

Arrests
Table 83. Arrests results, radius 0.001 matching with replacement, Hispanic drivers

  Variable        Sample         Hispanic        White         Difference      Standard    t-statistic
                                 Drivers         Drivers                         Error
                  Unmatched         0.06            0.03           0.03            0.003      9.07
     Arrest          ATT            0.06            0.05           0.01            0.006       2.5
                     ATU            0.03            0.05           0.02            0.005      3.03
                     ATE                                           0.01            0.005      3.25

Table 84. Arrests results, radius 0.001 matching with replacement, Black drivers

  Variable        Sample           Black         White         Difference      Standard    t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         0.07            0.03           0.03            0.005      6.39
     Arrest          ATT            0.07            0.05           0.01            0.009      1.54
                     ATU            0.03            0.04           0.01            0.006       1.2
                     ATE                                           0.01            0.006      1.32

Table 85. Arrests results, radius 0.001 matching with replacement, minority drivers

  Variable        Sample         Minority        White         Difference      Standard    t-statistic
                                 Drivers         Drivers                         Error
                  Unmatched         0.06            0.03           0.03            0.003      9.81
     Arrest          ATT            0.06            0.05           0.01            0.005      2.89
                     ATU            0.03            0.05           0.01            0.004       3.3
                     ATE                                           0.01            0.004      3.59




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                           39|
        Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 91 of 111




Radius matching, radius of 0.01, with replacement
Matching results
Table 86. Matching results for radius of 0.01 matching, with replacement, Hispanic drivers, stop length

     Observation                   Matched                 Not Matched                      Total
          White                      13,499                        3                        13,502
         Hispanic                     4,672                        9                        4,681
           Total                     18,171                       12                        18,183

Table 87. Matching results for radius of 0.01 matching, with replacement, Black drivers, stop length

     Observation                   Matched                 Not Matched                      Total
          White                      13,491                       11                        13,502
           Black                      1,412                        0                        1,412
           Total                     14,903                       11                        14,914

Table 88. Matching results for radius of 0.01 matching, with replacement, minority drivers, stop length

     Observation                   Matched                 Not Matched                      Total
          White                      13,499                        3                        13,502
         Minority                     6,769                        5                        6,774
           Total                     20,268                        8                        20,276

Table 89. Matching results for radius of 0.01 matching, with replacement, Hispanic drivers, all other
outcomes

     Observation                   Matched                 Not Matched                      Total
          White                      13,500                        2                        13,502
         Hispanic                     4,680                        1                        4,681
           Total                     18,180                        3                        18,183

Table 90. Matching results for radius of 0.01 matching, with replacement, Black drivers, all other outcomes

     Observation                   Matched                 Not Matched                      Total
          White                      13,475                       27                        13,502
           Black                      1,412                        0                        1,412
           Total                     14,887                       27                        14,914




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                            40|
        Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 92 of 111




Table 91. Matching results for radius of 0.01 matching, with replacement, minority drivers, all other
outcomes

     Observation                   Matched                 Not Matched                      Total
          White                      13,496                        6                        13,502
         Minority                     6,774                        0                        6,774
           Total                     20,270                        6                        20,276

Stop length
Table 92. Stop length results, radius 0.01 matching with replacement, Hispanic drivers

  Variable          Sample       Hispanic        White         Difference      Standard        t-statistic
                                 Drivers         Drivers                         Error
                    Unmatched       20.77          15.15            5.62           0.404             13.91
  Stop Length          ATT          20.64          18.22            2.43           0.750             3.24
                      ATU           15.12          17.39            2.27           0.576             3.94
                       ATE                                          2.31           0.533             4.33

Table 93. Stop length results, radius 0.01 matching with replacement, Black drivers

  Variable          Sample         Black         White         Difference      Standard        t-statistic
                                  Drivers        Drivers                         Error
                    Unmatched       19.23          15.15            4.08           0.568             7.18
  Stop Length          ATT          19.23          18.33            0.89           0.970             0.92
                      ATU           15.10          16.71            1.60           0.488             3.29
                       ATE                                          1.54           0.498             3.09

Table 94. Stop length results, radius 0.01 matching with replacement, minority drivers

  Variable          Sample       Minority        White         Difference      Standard        t-statistic
                                 Drivers         Drivers                         Error
                    Unmatched       20.30          15.15            5.16           0.361             14.28
  Stop Length          ATT          20.18          17.57            2.61           0.662             3.94
                      ATU           15.15          16.86            1.71           0.341             5.02
                       ATE                                          2.01           0.385             5.22




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                               41|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 93 of 111




Citations
Table 95. Citations results, radius 0.01 matching with replacement, Hispanic drivers

  Variable        Sample         Hispanic        White         Difference      Standard     t-statistic
                                 Drivers         Drivers                         Error
                  Unmatched         0.51            0.47            0.05            0.008      5.73
     Stop            ATT            0.51            0.45            0.06            0.012      5.24
   Conclusion
                     ATU            0.47            0.51            0.04            0.013       3.2
                     ATE                                            0.05            0.011       4.1

Table 96. Citations results, radius 0.01 matching with replacement, Black drivers

  Variable        Sample           Black         White         Difference      Standard     t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         0.43            0.47           -0.03            0.014      -2.42
     Stop            ATT            0.43            0.41            0.02            0.019      1.19
   Conclusion
                     ATU            0.47            0.47            0.01            0.018      0.39
                     ATE                                            0.01            0.018      0.49

Table 97. Citations results, radius 0.01 matching with replacement, minority drivers

  Variable        Sample         Minority        White         Difference      Standard     t-statistic
                                 Drivers         Drivers                         Error
                  Unmatched         0.49            0.47            0.03            0.007      3.52
     Stop            ATT            0.49            0.44            0.05            0.010       4.7
   Conclusion
                     ATU            0.47            0.50            0.03            0.011      2.76
                     ATE                                            0.04            0.009      3.85

Searches
Table 98. Searches results, radius 0.01 matching with replacement, Hispanic drivers

  Variable        Sample         Hispanic        White         Difference      Standard     t-statistic
                                 Drivers         Drivers                         Error
                  Unmatched         0.02            0.01            0.01            0.002      7.92
    Search           ATT            0.02            0.01            0.01            0.003      3.41
                     ATU            0.01            0.02            0.01            0.003      3.59
                     ATE                                            0.01            0.002      3.94




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                         42|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 94 of 111




Table 99. Searches results, radius 0.01 matching with replacement, Black drivers

  Variable        Sample           Black         White         Difference      Standard    t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         0.02            0.01           0.02            0.003      6.61
    Search           ATT            0.02            0.01           0.01            0.005      2.07
                     ATU            0.01            0.02           0.01            0.005      2.35
                     ATE                                           0.01            0.005      2.42

Table 100. Searches results, radius 0.01 matching with replacement, minority drivers

  Variable        Sample         Minority        White         Difference      Standard    t-statistic
                                 Drivers         Drivers                         Error
                  Unmatched         0.02            0.01           0.01            0.002      8.75
    Search           ATT            0.02            0.01           0.01            0.002      6.19
                     ATU            0.01            0.02           0.01            0.002      4.19
                     ATE                                           0.01            0.002      5.37

Arrests
Table 101. Arrests results, radius 0.01 matching with replacement, Hispanic drivers

  Variable        Sample         Hispanic        White         Difference      Standard    t-statistic
                                 Drivers         Drivers                         Error
                  Unmatched         0.06            0.03           0.03            0.003      9.07
     Arrest          ATT            0.06            0.05           0.01            0.006      2.49
                     ATU            0.03            0.05           0.01            0.005      3.03
                     ATE                                           0.01            0.005      3.25

Table 102. Arrests results, radius 0.01 matching with replacement, Black drivers

  Variable        Sample           Black         White         Difference      Standard    t-statistic
                                  Drivers        Drivers                         Error
                  Unmatched         0.07            0.03           0.03            0.005      6.39
     Arrest          ATT            0.07            0.05           0.01            0.009      1.64
                     ATU            0.03            0.04           0.01            0.006      1.25
                     ATE                                           0.01            0.006      1.38




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                           43|
         Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 95 of 111




Table 103. Arrests results, radius 0.01 matching with replacement, minority drivers

  Variable            Sample      Minority       White        Difference       Standard     t-statistic
                                  Drivers        Drivers                         Error
                      Unmatched     0.06            0.03           0.03           0.003            9.81
     Arrest              ATT        0.06            0.05           0.01           0.005            2.85
                        ATU         0.03            0.05           0.01           0.004            3.32
                         ATE                                       0.01           0.004            3.58


Nearest neighbor matching, without replacement
Matching results
Table 104. Matching results for nearest neighbor matching, without replacement, Hispanic drivers, stop
length

     Observation                   Matched                 Not Matched                    Total
              White                   4,141                      9,361                    13,502
          Hispanic                    4,681                       0                       4,681
              Total                   8,822                      9,361                    18,183

Table 105. Matching results for nearest neighbor matching, without replacement, Black drivers, stop
length

     Observation                   Matched                 Not Matched                    Total
              White                   1,328                     12,174                    13,502
              Black                   1,412                       0                       1,412
              Total                   2,740                     12,174                    14,914

Table 106. Matching results for nearest neighbor matching, without replacement, minority drivers, stop
length

     Observation                   Matched                 Not Matched                    Total
              White                   5,819                      7,683                    13,502
          Minority                    6,774                       0                       6,774
              Total                  12,593                      7,683                    20,276




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                            44|
        Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 96 of 111




Table 107. Matching results for nearest neighbor matching, without replacement, Hispanic drivers, all
other outcomes

     Observation                  Matched                  Not Matched                    Total
          White                      4,084                      9,418                     13,502
         Hispanic                    4,681                        0                        4,681
           Total                     8,765                      9,418                     18,183

Table 108. Matching results for nearest neighbor matching, without replacement, Black drivers, all other
outcomes

     Observation                  Matched                  Not Matched                    Total
          White                      1,319                     12,183                     13,502
           Black                     1,412                        0                        1,412
           Total                     2,731                     12,183                     14,914

Table 109. Matching results for nearest neighbor matching, without replacement, minority drivers, all
other outcomes

     Observation                  Matched                  Not Matched                    Total
          White                      5,720                      7,782                     13,502
         Minority                    6,774                        0                        6,774
           Total                     12,494                     7,782                     20,276

Stop length
Table 110. Stop length results, nearest neighbor matching without replacement, Hispanic drivers

  Variable          Sample      Hispanic         White        Difference      Standard         t-statistic
                                Drivers          Drivers                        Error
                    Unmatched      20.77           15.15          5.62           0.404             13.91
  Stop Length          ATT         20.77           18.92          1.85           0.493             3.75
                      ATU          12.82           21.54          8.72           0.531             16.4
                       ATE                                        5.07           0.505             10.04

Table 111. Stop length results, nearest neighbor matching without replacement, Black drivers

  Variable          Sample        Black          White        Difference      Standard         t-statistic
                                 Drivers         Drivers                        Error
                    Unmatched      19.23           15.15          4.08           0.568             7.18
  Stop Length          ATT         19.23           18.41          0.82           0.668             1.23




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                               45|
        Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 97 of 111




                     ATU           12.03          19.53           7.50           0.718            10.45
                     ATE                                          4.06           0.689            5.89

Table 112. Stop length results, nearest neighbor matching without replacement, minority drivers

  Variable        Sample        Minority        White         Difference      Standard       t-statistic
                                Drivers         Drivers                         Error
                 Unmatched         20.30          15.15           5.16           0.361            14.28
  Stop Length        ATT           20.30          17.32           2.98           0.396            7.53
                     ATU           12.80          21.15           8.35           0.446            18.70
                     ATE                                          5.46           0.415            13.16

Citations
Table 113. Citations results, nearest neighbor matching without replacement, Hispanic drivers

  Variable        Sample        Hispanic        White         Difference      Standard       t-statistic
                                Drivers         Drivers                         Error
                 Unmatched          0.51           0.47           0.05           0.008            5.73
    Stop             ATT            0.51           0.46           0.05           0.008            6.86
  Conclusion
                     ATU            0.58           0.52           -0.06          0.011             5.5
                     ATE                                          0.00           0.008            0.05

Table 114. Citations results, nearest neighbor matching without replacement, Black drivers

  Variable        Sample          Black         White         Difference      Standard       t-statistic
                                 Drivers        Drivers                         Error
                 Unmatched          0.43           0.47           -0.03          0.014            -2.42
    Stop             ATT            0.43           0.41           0.02           0.013            1.52
  Conclusion
                     ATU            0.71           0.44           -0.27          0.018            -14.66
                     ATE                                          -0.12          0.014            -8.31

Table 115. Citations results, nearest neighbor matching without replacement, minority drivers

  Variable        Sample        Minority        White         Difference      Standard       t-statistic
                                Drivers         Drivers                         Error
                 Unmatched          0.49           0.47           0.03           0.007            3.52
    Stop             ATT            0.49           0.44           0.05           0.007            7.82
  Conclusion
                     ATU            0.55           0.49           -0.05          0.009            5.65




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                             46|
        Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 98 of 111




                     ATE                                          0.00          0.007             0.58

Searches
Table 116. Searches results, nearest neighbor matching without replacement, Hispanic drivers

  Variable        Sample        Hispanic        White        Difference      Standard          t-statistic
                                Drivers         Drivers                        Error
                 Unmatched          0.02           0.01           0.01          0.002             7.92
    Search           ATT            0.02           0.01           0.01          0.002             5.45
                    ATU             0.00           0.02           0.02          0.002             7.57
                     ATE                                          0.01          0.002             6.69

Table 117. Searches results, nearest neighbor matching without replacement, Black drivers

  Variable        Sample          Black         White        Difference      Standard          t-statistic
                                 Drivers        Drivers                        Error
                 Unmatched          0.02           0.01           0.02          0.003             6.61
    Search           ATT            0.02           0.01           0.01          0.004             2.91
                    ATU             0.00           0.02           0.02          0.004             5.68
                     ATE                                          0.02          0.004             4.29

Table 118. Searches results, nearest neighbor matching without replacement, minority drivers

  Variable        Sample        Minority        White        Difference      Standard          t-statistic
                                Drivers         Drivers                        Error
                 Unmatched          0.02           0.01           0.01          0.002             8.75
    Search           ATT            0.02           0.01           0.01          0.002             6.95
                    ATU             0.00           0.02           0.02          0.002             8.93
                     ATE                                          0.01          0.002             8.16

Arrests
Table 119. Arrests results, nearest neighbor matching without replacement, Hispanic drivers

  Variable        Sample        Hispanic        White        Difference      Standard          t-statistic
                                Drivers         Drivers                        Error
                 Unmatched          0.06           0.03           0.03          0.003             9.07
    Arrest           ATT            0.06           0.05           0.01          0.004             3.35
                    ATU             0.01           0.07           0.06          0.004             12.86




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                               47|
        Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 99 of 111




                     ATE                                          0.03           0.004           8.42

Table 120. Arrests results, nearest neighbor matching without replacement, Black drivers

  Variable        Sample          Black         White        Difference      Standard         t-statistic
                                 Drivers        Drivers                        Error
                 Unmatched          0.07           0.03           0.03           0.005           6.39
    Arrest           ATT            0.07           0.05           0.01           0.006            2.3
                     ATU            0.00           0.07           0.07           0.007           9.57
                     ATE                                          0.04           0.007           6.05

Table 121. Arrests results, nearest neighbor matching without replacement, minority drivers

  Variable        Sample        Minority        White        Difference      Standard         t-statistic
                                Drivers         Drivers                        Error
                 Unmatched          0.06           0.03           0.03           0.003           9.81
    Arrest           ATT            0.06           0.05           0.02           0.003           5.47
                     ATU            0.02           0.07           0.05           0.004           15.1
                     ATE                                          0.03           0.003           10.63




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                           48|
        Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 100 of 111




SUPPLEMENTAL APPENDIX 6: PROPENSITY SCORE
MATCHING COMMON SUPPORT AND BALANCE
TESTING RESULTS
This appendix includes the results from the common support and balance testing for all propensity score analyses.
Propensity score matching analysis requires sufficient balance and support in the data for valid estimates. This
means that the distribution of the matches and the overlap of matches in the condition of interest with those in
the other conditions should show support and balance. CNA ran standard post hoc tests to evaluate balance and
support, namely comparisons of matching variables within and out of the condition of interest to evaluate balance
and tabulation of whether observations are on or off support by condition for common support. We also include
standard common support histograms for easy visual comparison.
In propensity score matching analysis, we assume common support for valid estimation. Common support means
that all observations contain a positive probability of being in the condition of interest or not, based on the
probability score (p-score) (Apel & Sweeten 2010; Heinrich, Maffioli, & Vázquez 2010; Khandker, Koolwal, &
Samad 2010; Gertler et al. 2011; Austin 2011). Balance evaluates the effectiveness of the matching procedure in
reducing observable differences between observations within and out of the condition of interest (Apel & Sweeten
2010; Heinrich, Maffioli, & Vázquez 2010; Khandker, Koolwal, & Samad 2010; Gertler et al. 2011; Austin 2011).
After matching takes place, the differences between observations in the condition of interest and their matches on
the observable characteristics used for matching should be minimal.
Analytical techniques such as trimming and alternate model specifications can be used in cases in which common
support and balance are lacking. Since our findings meet common support and balance assumptions for all
baseline analyses and most alternate specifications, we did not implement any adjustment procedures.
Note that common support findings are dependent only on the matching stage logistic regression results and
therefore are the same for all outcomes using the same matching variables (stop conclusion, arrests, and
searches).


Hispanic drivers
Common support
Common support is present for all analyses of Hispanic drivers for all analyzed outcomes.

Table 122. Common support results, Hispanic drivers, stop length

                            Observation On support Off support Total
                                 White             13,502              0          13,502

                                Hispanic            4,681              0          4,681

                                  Total            18,183              0          18,183




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                   49|
       Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 101 of 111




Figure 1. Common support tabulation, Hispanic drivers, stop length




Table 123. Common support results, Hispanic drivers, all other outcomes

                          Observation On support Off support Total
                               White           13,502            0        13,502

                              Hispanic         4,681             0        4,681

                               Total           18,183            0        18,183




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                     50|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 102 of 111




Figure 2. Common support tabulation, Hispanic drivers, all other outcomes




Balance
Balance is achieved for the majority of the variables included in the matching stage. Achieving balance in the
majority of variables is typically acceptable (Austin 2011), and, notably, the observed difference between the
treatment and control group is relatively small in all cases.

Table 124. Balance testing results, Hispanic drivers, stop length

              Variable                               Mean                               t-test
                                       Hispanic Drivers   White drivers   t-statistic    Probability value
 Special assignment: DUI Task Force         0.03              0.03          -1.27              0.21
 Driver sex (male)                          0.65              0.66          -1.09              0.28
 X Coordinate                               33.45            33.44          1.41               0.16
 Y Coordinate                              -112.08          -112.08         -0.02              0.98
 Stop time (8am to 8pm)                     0.61              0.60          1.65               0.10
 Stop classification (civil traffic)        0.95              0.95          0.54               0.59
 Non-Arizona Plate                          0.07              0.08          -1.18              0.24
 Call sign category 1                       0.74              0.74          0.75               0.45
 Call sign category 2                       0.13              0.14          -1.24              0.22
 Call sign category 3                       0.00              0.00          0.45               0.66
 Call sign category 5                       0.11              0.11          -0.10              0.92
 Call sign category 6                       0.01              0.01          0.99               0.32
 Driver arrested                            0.06              0.06          0.38               0.70




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                   51|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 103 of 111




 Driver or vehicle searched                     0.06                  0.05       2.50               0.01

Table 125. Balance testing results, Hispanic drivers, all other outcomes

              Variable                                   Mean                                t-test
                                           Hispanic Drivers    White drivers   t-statistic    Probability value
 Special assignment: DUI Task Force             0.03                  0.02       0.13               0.90
 Driver sex (male)                              0.65                  0.66       -0.76              0.45
 X Coordinate                                   33.45              33.45         -0.47              0.64
 Y Coordinate                                  -112.08            -112.08        -0.52              0.60
 Stop time (8am to 8pm)                         0.61                  0.59       2.11               0.04
 Stop classification (civil traffic)            0.95                  0.96       -0.55              0.58
 Non-Arizona Plate                              0.07                  0.07       -0.12              0.90
 Call sign category 1                           0.74                  0.74       0.33               0.74
 Call sign category 2                           0.13                  0.14       -1.29              0.20
 Call sign category 3                           0.00                  0.00       0.00               1.00
 Call sign category 5                           0.11                  0.11       0.99               0.32
 Call sign category 6                           0.01                  0.01       -0.21              0.84


Black drivers
Common support
Common support is present for all analyses of Black drivers for all analyzed outcomes.

Table 126. Common support results, Black drivers, stop length

                                   Observation On support Off support Total
                                   White                      13,502               0             13,502

                                   Black                      1,412                0              1,412

                                   Total                      14,914               0             14,914




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                    52|
       Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 104 of 111




Figure 3. Common support tabulation, Black drivers, stop length




Table 127. Common support results, Black drivers, all other outcomes

                          Observation On support Off support Total
                          White                13,502             0    13,502

                          Black                1,412              0    1,412

                          Total                14,914             0    14,914




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                  53|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 105 of 111




Figure 4. Common support tabulation, Black drivers, all other outcomes




Balance
Balance is achieved for the majority of the variables included in the matching stage. Achieving balance in the
majority of variables is typically acceptable (Austin, 2011), and, notably, the observed difference between the
treatment and control group is relatively small in all cases.

Table 128. Balance testing results, Black drivers, stop length

              Variable                             Mean                              t-test
                                       Black Drivers   White drivers   t-statistic    Probability value
 Special assignment: DUI Task Force        0.03            0.03          -0.43              0.67
 Driver sex (male)                         0.63            0.62          0.04               0.97
 X Coordinate                             33.46           33.46          -0.68              0.50
 Y Coordinate                            -112.04         -112.03         -1.00              0.32
 Stop time (8am to 8pm)                    0.58            0.56          0.84               0.40
 Stop classification (civil traffic)       0.96            0.93          2.84               0.01
 Non-Arizona Plate                         0.12            0.08          3.24               0.00
 Call sign category 1                      0.75            0.73          1.55               0.12
 Call sign category 2                      0.14            0.17          -1.77              0.08
 Call sign category 3                      0.00            0.00          1.73               0.08
 Call sign category 5                      0.08            0.08          0.07               0.95
 Call sign category 6                      0.02            0.02          -0.14              0.89
 Driver arrested                           0.07            0.08          -1.70              0.09
 Driver or vehicle searched                0.05            0.04          0.53               0.59




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                    54|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 106 of 111




Table 129. Balance testing results, Black drivers, all other outcomes

              Variable                                  Mean                             t-test
                                           Black Drivers   White drivers   t-statistic    Probability value
 Special assignment: DUI Task Force            0.03            0.04          -1.25              0.21
 Driver sex (male)                             0.63            0.63          -0.51              0.61
 X Coordinate                                 33.46            33.46         0.17               0.87
 Y Coordinate                                 -112.04        -112.02         -1.73              0.08
 Stop time (8am to 8pm)                        0.58            0.53          2.23               0.03
 Stop classification (civil traffic)           0.96            0.96          0.09               0.93
 Non-Arizona Plate                             0.12            0.09          2.51               0.01
 Call sign category 1                          0.75            0.74          1.04               0.30
 Call sign category 2                          0.14            0.15          -0.64              0.52
 Call sign category 3                          0.00            0.00          0.45               0.66
 Call sign category 5                          0.08            0.09          -0.94              0.35
 Call sign category 6                          0.02            0.02          0.14               0.89


Minority drivers
Common support
Common support is present for all analyses of minority drivers for all outcomes.

Table 130. Common support results, minority drivers, stop length

                                   Observation On support Off support Total
                                   White                    13,502                  0             13,502

                                   Minority                 6,774                   0             6,774

                                   Total                    20,276                  0             20,276




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                55|
       Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 107 of 111




Figure 5. Common support tabulation, minority drivers, stop length




Table 131. Common support results, minority drivers, all other outcomes

                          Observation On support Off support Total
                          White                13,502            0        13,502

                          Minority             6,774             0        6,774

                          Total                20,276            0        20,276




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                     56|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 108 of 111




Figure 6. Common support tabulation, minority drivers, all other outcomes




Balance
Balance is achieved for the majority of the variables included in the matching stage. Achieving balance in the
majority of variables is typically acceptable (Austin 2011), and, notably, the observed difference between the
treatment and control group is relatively small in all cases.

Table 132. Balance testing results, minority drivers, stop length

              Variable                               Mean                               t-test
                                       Minority Drivers   White drivers   t-statistic    Probability value
 Special assignment: DUI Task Force         0.03              0.03          -1.36              0.18
 Driver sex (male)                          0.64              0.65          -0.38              0.71
 X Coordinate                               33.45            33.45          2.06               0.04
 Y Coordinate                              -112.07          -112.06         -1.26              0.21
 Stop time (8am to 8pm)                     0.61              0.59          2.43               0.02
 Stop classification (civil traffic)        0.96              0.96          -0.34              0.73
 Non-Arizona Plate                          0.09              0.08          1.71               0.09
 Call sign category 1                       0.75              0.75          0.44               0.66
 Call sign category 2                       0.13              0.14          -0.70              0.48
 Call sign category 3                       0.00              0.00          0.30               0.76
 Call sign category 5                       0.10              0.10          0.28               0.78
 Call sign category 6                       0.01              0.01          -0.16              0.87
 Driver arrested                            0.06              0.06          1.40               0.16




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                   57|
          Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 109 of 111




 Driver or vehicle searched                 0.06              0.04          4.00               0.00

Table 133. Balance testing results, minority drivers, all other outcomes

              Variable                               Mean                               t-test
                                       Minority Drivers   White drivers   t-statistic    Probability value
 Special assignment: DUI Task Force         0.03              0.03          -1.46              0.15
 Driver sex (male)                          0.64              0.65          -0.41              0.68
 X Coordinate                               33.45            33.46          -0.19              0.85
 Y Coordinate                              -112.07          -112.05         -2.78              0.01
 Stop time (8am to 8pm)                     0.61              0.58          2.68               0.01
 Stop classification (civil traffic)        0.96              0.95          1.36               0.18
 Non-Arizona Plate                          0.09              0.08          2.52               0.01
 Call sign category 1                       0.75              0.74          0.67               0.50
 Call sign category 2                       0.13              0.15          -2.05              0.04
 Call sign category 3                       0.00              0.00          -1.42              0.16
 Call sign category 5                       0.10              0.09          1.56               0.12
 Call sign category 6                       0.01              0.01          0.00               1.00




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                               58|
       Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 110 of 111




                          :DVKLQJWRQ%RXOHYDUG$UOLQJWRQ9$
                                    www.cna.org | 




 &1$LVDQRWIRUSURÀWUHVHDUFKRUJDQL]DWLRQWKDWVHUYHVWKHSXEOLFLQWHUHVWE\SURYLGLQJLQGHSWK
analysis and result-oriented solutions to help government leaders choose the best course of action in
                               setting policy and managing operations.
Case 2:07-cv-02513-GMS Document 2660-1 Filed 06/08/21 Page 111 of 111
